Exhibit 10.1

EXECUTION COPY

 

 

 

PURCHASE AND SALE AGREEMENT

DATED AS OF DECEMBER 4, 2014

BY AND AMONG

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,

ACS WIRELESS, INC.,

GCI COMMUNICATION CORP.,

GCI WIRELESS HOLDINGS, LLC

GENERAL COMMUNICATION, INC.

AND

THE ALASKA WIRELESS NETWORK, LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      1   

1.1

  Terms Defined in this Section      1   

1.2

  Clarifications      17   

SECTION 2.

  AGREEMENT TO PURCHASE AND SELL; PURCHASE PRICE      17   

2.1

  Purchase and Sale of Assets      17   

2.2

  Purchase Price      18   

2.3

  Purchase Price Adjustments and Special Distribution      19   

2.4

  Excluded Assets      23   

2.5

  Assumed Liabilities      24   

2.6

  Excluded Liabilities      25   

SECTION 3.

  REPRESENTATIONS AND WARRANTIES REGARDING ACS AND ACS WIRELESS      26   

3.1

  Organization, Standing and Authority      26   

3.2

  Authorization and Binding Obligation      26   

3.3

  Absence of Conflicting Agreements      26   

3.4

  Claims and Legal Actions      27   

3.5

  Compliance with Laws      27   

3.6

  Solvency      27   

SECTION 4.

  REPRESENTATIONS AND WARRANTIES REGARDING THE ACS ASSETS AND THE ACS AWN
INTEREST      27   

4.1

  Sufficiency of Assets      28   

4.2

  Contracts      28   

4.3

  Title to and Condition of Leased Property      29   

4.4

  Intellectual Property      29   

4.5

  Consents      29   

4.6

  Licenses and FCC Matters      30   

4.7

  Insurance and Bonds      30   

4.8

  Environmental Law      30   

4.9

  Taxes and Tax Returns      30   

4.10

  Conduct of Activities in Ordinary Course      30   

4.11

  Unions      31   

4.12

  Software and Hardware      31   

4.13

  ACS AWN Interest      31   

4.14

  Accounts Receivable      31   

4.15

  Drop Circuits      31   

4.16

  Dedicated Microwave Circuits      32   

4.17

  IT Systems Architecture      32   

4.18

  CDMA Core Assets      32   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

4.19

  Full Disclosure      32   

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF GCI PARENT, GCI AND GCI WIRELESS      32   

5.1

  Organization, Standing and Authority      32   

5.2

  Authorization and Binding Obligation      32   

5.3

  Absence of Conflicting Agreements      33   

5.4

  Consents      33   

5.5

  Claims and Legal Actions      33   

5.6

  Investment Intent      33   

5.7

  Ability to Obtain Financing      33   

5.8

  Full Disclosure      33   

SECTION 6.

  COVENANTS      33   

6.1

  Pre-Closing Covenants      33   

6.2

  GCI Promotion Activities      37   

6.3

  Further Assurances      37   

6.4

  Form 8-K Filing      37   

6.5

  CommSoft Authorization      37   

SECTION 7.

  SPECIAL COVENANTS AND AGREEMENTS      37   

7.1

  Consents      37   

7.2

  Cooperation      39   

7.3

  Taxes, Fees and Expenses      39   

7.4

  Brokers      40   

7.5

  Employee Matters      40   

7.6

  Risk of Loss      40   

7.7

  Post-Closing Access to Information      41   

7.8

  Post-Closing Consents and Subsequent Transfers      41   

7.9

  Confidentiality/Press Releases      42   

7.10

  Antitrust Notice      43   

7.11

  CETC Amounts      44   

7.12

  Allocation      44   

7.13

  Forwarding Inquiries and Payments; Collection of Accounts Receivable      45
  

7.14

  Transaction Opinion      45   

7.15

  Covenants Not To Compete or Solicit      45   

7.16

  Leases      46   

7.17

  Post Closing Deliveries      46   

7.18

  Financial Reporting      47   

7.19

  Excluded Business Customers      47   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

SECTION 8.

  CONDITIONS TO THE OBLIGATIONS TO CLOSE      48   

8.1

  Conditions to Obligations of ACS Group      48   

8.2

  Conditions to Obligations of GCI and GCI Wireless      49   

SECTION 9.

  CLOSING AND CLOSING DELIVERIES      52   

9.1

  Time and Place of Closing      52   

9.2

  Deliveries by ACS and ACS Wireless      52   

9.3

  Deliveries by GCI      53   

SECTION 10.

  RIGHTS OF THE PARTIES ON TERMINATION OR BREACH      53   

10.1

  Termination Rights      53   

10.2

  Specific Performance      54   

SECTION 11.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION      54   

11.1

  Affiliates      54   

11.2

  Survival      54   

11.3

  Indemnification by ACS      55   

11.4

  Indemnification by GCI      56   

11.5

  Procedure for Indemnification      56   

11.6

  Limitations      57   

11.7

  Taxes      59   

11.8

  Treatment of Indemnification Payments      59   

11.9

  Exclusive Remedy      59   

SECTION 12.

  MISCELLANEOUS      59   

12.1

  Notices      59   

12.2

  Benefit and Binding Effect      60   

12.3

  Entire Agreement      61   

12.4

  Waiver of Compliance; Consents      61   

12.5

  Severability      61   

12.6

  Prevailing Party      61   

12.7

  No Consequential or Indirect Damages      61   

12.8

  Governing Law      61   

12.9

  Selection of Forum; Venue; Service of Process      61   

12.10

  WAIVER OF JURY TRIAL      62   

12.11

  Counterparts      62   

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of December 4,
2014 (the “Signing Date”), by and among Alaska Communications Systems Group,
Inc., a Delaware corporation (“ACS”), ACS Wireless, Inc., an Alaska corporation
(“ACS Wireless”), GCI Communication Corp., an Alaska corporation (“GCI”), GCI
Wireless Holdings, LLC, an Alaska limited liability company (“GCI Wireless”),
The Alaska Wireless Network, LLC, a Delaware limited liability company (the
“Company”), and General Communication, Inc., an Alaska corporation (“GCI
Parent”). Capitalized terms used and not otherwise defined in this Agreement
have the meanings given such terms in Section 1.

R E C I T A L S:

A. ACS and its Affiliates are engaged in the ACS Wireless Activities.

B. ACS Wireless and GCI Wireless are the sole members of the Company.

C. The ACS Group desires to sell to GCI, and GCI desires to purchase from the
ACS Group, the ACS Assets, on the terms and conditions set forth in this
Agreement.

D. ACS Wireless desires to sell to GCI Wireless, and GCI Wireless desires to
purchase from ACS Wireless, the ACS AWN Interest, on the terms and conditions
set forth in this Agreement.

E. This Agreement (together with the Ancillary Agreements) is intended to
provide GCI and its subsidiaries with the ACS Assets and all rights held by ACS
and its subsidiaries that are necessary to provide retail wireless services to
Subscribers and to operate the ACS Assets. Consistent with this intent, no
continuing obligations, costs, or expenses would be payable by GCI, the Company
or their affiliates to ACS or its subsidiaries, to secure such ACS Assets and
the rights described in the Ancillary Agreements, except as specifically
described in this Agreement and the Ancillary Agreements.

A G R E E M E N T S:

In consideration of the representations, warranties, covenants and agreements
contained herein and other consideration the receipt and sufficiency of which
are hereby acknowledged, each of ACS, ACS Wireless, GCI and GCI Wireless
intending to be legally bound do hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Terms Defined in this Section. The following terms shall have the following
meanings in this Agreement:

“Accounts Receivable” means all rights of the ACS Group to payment for providing
Wireless services and products, whether billed or earned, to Subscribers prior
to Closing in connection with the ACS Wireless Activities, including amounts
receivable from Lifeline Subscribers, provided, however, that amounts receivable
from federal or Alaska Universal Service Funds for Lifeline support shall not be
included in Accounts Receivable.



--------------------------------------------------------------------------------

“ACS” has the meaning given such term in the Preamble.

“ACS Assets” means the ACS Subscriber Assets and ACS Network Assets, and, for
the avoidance of doubt, shall not include the ACS AWN Interest.

“ACS AWN Interest” means the limited liability company membership interest in
the Company held by ACS Wireless, including all rights of ACS Wireless to
distributions from the Company.

“ACS Board” means the board of directors of ACS.

“ACS Closing Requirements” means all conditions to the obligations of GCI and
GCI Wireless at the Closing under Section 8.2 (other than Sections 8.2(l),
(m) and (n)), and the condition to the obligations of ACS and ACS Wireless that
the Specified Consents shall have been obtained, provided that delivery of a
certificate attesting to any such conditions or delivery of executed Ancillary
Agreements required pursuant to Section 8.2 shall not be required to be
delivered so long as ACS stands willing and able to make such deliveries.

“ACS Group” means ACS and its Affiliates.

“ACS Network Assets” means the rights, property, and Contracts of the ACS Group
used in the operation of the CDMA Wireless network, as listed in Section 2.1(a),
but excluding the Excluded Assets, as more particularly described in
Section 2.4.

“ACS Services Agreement” means the ACS Services Agreement dated June 4, 2012, by
and between ACS Wireless and the Company.

“ACS Subscriber Assets” means all of the rights and Contracts of the ACS Group
used to provide goods and services to Subscribers, as more particularly
described in Section 2.1(b), but excluding the Excluded Assets, as more
particularly described in Section 2.4.

“ACS Wireless” has the meaning given such term in the Preamble.

“ACS Wireless Activities” means the retail wireless voice and data services
business conducted by the ACS Group, including the sale to Subscribers of
wireless voice and data services provided by the Company.

“Actual Postpaid Subscriber Count” means the difference between (a) the actual
number of Postpaid Subscribers of the ACS Wireless Activities and (b) the actual
number of Nonqualifying Subscribers who are Postpaid Subscribers included in
clause (a), in each case on the Closing Date (or, if the Closing has not
occurred on or before the Target Closing Date, the later of (i) the Target
Closing Date or (ii) the date on which the Subscriber Adjustment Conditions have
been satisfied or waived).

 

2



--------------------------------------------------------------------------------

“Actual Prepaid Subscriber Count” means the difference between (a) the actual
number of Prepaid Subscribers of the ACS Wireless Activities and (b) the actual
number of Nonqualifying Subscribers who are Prepaid Subscribers included in
clause (a), in each case on the Closing Date (or, if the Closing has not
occurred on or before the Target Closing Date, the later of (i) the Target
Closing Date or (ii) the date on which the Subscriber Adjustment Conditions have
been satisfied or waived).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with such Person, except that, prior to the Closing, the
Company shall not be deemed to be an Affiliate of either Member. For purposes of
this definition, “control” (including the terms “controlled by,” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities or partnership or other
ownership interests, by contract, or otherwise.

“Affiliate Contract” means any Contract between a Person in the ACS Group, on
the one hand, and one or more of such Person’s Affiliates, on the other hand.

“Agreement” has the meaning given such term in the Preamble.

“Allocation Schedule” has the meaning given such term in Section 7.12.

“Ancillary Agreements” means the Escrow Agreement, the Telular Agreement, the
BIT Agreement, the Transition Services Agreement, the IP License Agreements, the
A&R ACS Services Agreement, the Omnibus Amendment Agreement, the Transition
Support Agreement and any other agreements and instruments executed and
delivered in connection with this Agreement or the Ancillary Agreements.

“Antitrust Division” has the meaning given such term in Section 7.10.

“Antitrust Law” means the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and all other federal, state and foreign statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition.

“A&R ACS Services Agreement” means the Amended and Restated ACS Services
Agreement.

“Assignment of Ownership Interest” means the Assignment of Ownership Interest
substantially in the form of Exhibit C.

“Assumed Contracts” means (a) the Contracts listed in Schedule 4.2 other than
Contracts that GCI elects not to assume pursuant to Section 7.8(b), (b) all
Subscriber Contracts other than Excluded Business Customer Contracts and
Contracts that GCI elects not to assume pursuant to Section 7.8(a), and (c) all
Assumed Leases.

 

3



--------------------------------------------------------------------------------

“Assumed Leases” has the meaning given such term in Section 7.16.

“Assumed Leases Assumption Date” means the date that is ten Business Days after
the Transition Completion Date.

“Assumed Liabilities” has the meaning given such term in Section 2.5.

“Assumed Subscriber Liabilities” means (a) any remaining liability of ACS to
Prepaid Subscribers or Postpaid Subscribers to provide Wireless services for
which such Prepaid Subscribers or Postpaid Subscribers have paid, (b) any
liability of ACS to Subscribers for deposits and (c) any liability for Taxes
collected or withheld from Subscribers whose Contracts are included in the ACS
Subscriber Assets that is required to be paid by GCI on or after the Closing
Date, including E911 payments.

“AWN Account Payable” means the aggregate amount owed by ACS Wireless to the
Company for plans, services, and other charges pursuant to the FNUA provided
through the Closing Date, less the aggregate amount owed by the Company to ACS
Wireless for services provided, shared third party charges and ACS Wireless
equipment subsidy reimbursements through the Closing Date. Such amount shall be
determined as follows: For charges with respect to the period from February
through August 2014, such amount shall be the unpaid portion of the “Total Net
Due to AWN” as set forth in the analysis sent to the Company by ACS Wireless on
October 14, 2014. For charges with respect to the period from September 2014
through the Closing Date, such amount shall be (a) for traditional postpaid
plans and services, the unpaid portion of an amount equal to 70% of retail
revenues with respect to such plans plus $100,000 per month (prorated for any
portion of a month), and (b) for all plans other than those described in clause
(a), the unpaid portion of an amount equal to the Company’s charges at the
Company’s wholesale rates for such plans and services (prorated for any portion
of a month).

“Bankruptcy Event” means, with respect to any Person, the commencement or
occurrence of any of the following: (a) a voluntary or involuntary case under
Title 11 of the U.S. Code (the “Bankruptcy Code”), as now constituted or
hereafter amended, or under any other applicable federal, state or foreign
bankruptcy or insolvency law or other similar law, in which such Person is a
debtor; (b) the appointment of (or a proceeding to appoint) a trustee or
receiver for a substantial portion of such Person’s property interest, or a
custodian (as such term is defined in section 101 of the Bankruptcy Code);
(c) an attachment, execution or other judicial seizure of (or a proceeding to
attach, execute or seize) a substantial property interest of such Person; (d) a
general assignment for the benefit of creditors; (e) the taking of, failure to
take, or submission to any action indicating (after reasonable investigation) an
inability to meet its obligations as they accrue; or (f) the general failure to
pay debts as such debts become due.

“Baseline Postpaid Subscriber Count” means 86,000 Postpaid Subscribers, reduced
by one percent for each month (or a pro rata portion of one percent for any
partial month) after the Signing Date and before the Closing Date. For the
purposes of the foregoing definition, a “month” means the 30-day period
beginning the day after the Signing Date, and, as applicable, any subsequent
30-day period.

“Baseline Prepaid Subscriber Count” means 18,000 Prepaid Subscribers.

 

4



--------------------------------------------------------------------------------

“Base Purchase Price” has the meaning given such term in Section 2.2.

“Basket” has the meaning given such term in Section 11.6(c).

“Basket/Cap Exclusions” has the meaning given such term in Section 11.6(c).

“BIT Agreement” means the Backhaul, Interconnection and Transport Agreement
substantially in the form of Exhibit H.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City or Anchorage are required or
authorized by law to be closed for business.

“CDMA Core” means the CDMA core electronics, equipment and facilities owned by
the Company and currently operated on its behalf by ACS pursuant to the ACS
Services Agreement.

“CDMA Core Assets” means (i) all Wireless equipment, inventory and property that
is dedicated to the CDMA Core, (ii) any asset acquired by ACS Wireless under the
ACS Services Agreement for the CDMA Core which has been fully paid for by the
Company and (iii) the Assumed Contracts, in each case, used or useful in the
provision of Wireless services by ACS and its Affiliates in connection with the
CDMA Core.

“CETC Cash Flow” means all revenues from the Universal Service Fund for high
cost support (including all support disbursed pursuant to 47 C.F.R. § 54.307 for
Wireless services, 47 C.F.R. Subpart L, the FCC’s Mobility Fund or Tribal
Mobility Fund, or any successor or other provisions created hereafter to provide
universal service support for Wireless services in rural, insular or high cost
areas, as defined by the FCC) received by the ACS Group after the Closing with
respect to the ACS Wireless Activities prior to the Closing, regardless of
whether line counts were submitted prior to or after the Closing or were
associated with Wireless service provided to end users prior to Closing.

“Claimant” has the meaning given such term in Section 11.2.

“Clayton Act” means title 15 of the United States Code §§ 12-27 and title 29 of
the United States Code §§ 52-53.

“Closing” has the meaning given such term in Section 9.1.

“Closing Calculation Statement” has the meaning given such term in
Section 2.3(f).

“Closing Date” has the meaning given such term in Section 9.1.

“COBRA” means Section 4980B of the Code and Section 601 et seq. of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(including corresponding provisions of subsequent revenue laws).

 

5



--------------------------------------------------------------------------------

“Company” has the meaning given such term in the Preamble.

“Communications Act” means the Communications Act of 1934, as amended.

“CommSoft” means Communications Software Consultants, Inc.

“CommSoft System” means the software systems and services, including customer
care and billing operations systems provided by CommSoft and related data and
information utilized by such systems.

“Compensation Arrangement” means any plan or compensation arrangement other than
an Employee Plan, whether written or unwritten, which provides to employees,
former employees, officers, directors or independent contractors of ACS or its
Affiliates, any compensation or other benefits, whether deferred or not, in
excess of base salary or wages and excluding overtime pay, including any bonus
or incentive plan, stock rights plan, deferred compensation arrangement, life
insurance, stock purchase plan, severance pay plan and any other perquisites and
employee fringe benefit plan.

“Confidentiality Agreement” means that certain Confidentiality Agreement entered
into by ACS and GCI dated August 15, 2014.

“Consents” means all of the consents, permits or approvals of Governmental
Authorities and other Third Parties (including shareholders or members of any
Party) necessary to consummate the Transactions, including the Specified
Consents, and any Consent required to transfer and assign any Assumed Contracts.

“Continuing Indemnification Obligations” has the meaning given such term in the
Omnibus Amendment Agreement.

“Contracts” means all contracts, leases, license agreements, undertakings and
all other agreements, commitments and legally binding arrangements, whether
written or oral, relating to the ACS Wireless Activities or the ACS Assets and
to which a member of the ACS Group is a party or which are binding upon a member
of the ACS Group, including Contracts for the provision of Wireless services to
Subscribers, Lifeline Subscriber agreements, and agreements related to the
provision of Wireless services to OnStar Subscribers.

“Contribution IRU Agreement” means the Fiber, Facilities, and Capacity
Contribution IRU Agreement dated July 22, 2013, by and among the Company, ACS
Wireless and GCI, as amended.

“Damages” has the meaning given such term in Section 11.3(a).

“Dedicated Microwave Circuits” means point-to-point FCC licensed and unlicensed
radio frequency equipment used to transmit exclusively Wireless voice and data
communications over free space from or to a Company cell site or third party
Wireless carrier cell site that was served by a member of the ACS Group on
July 22, 2013, to a Core Connecting Point (as defined in the Contribution IRU
Agreement) or another cell site, including all baseband processing, RF,
transmission lines, antenna systems and associated cabling and attachment
hardware.

 

6



--------------------------------------------------------------------------------

“Deferred Payment Amount” has the meaning given such term in Section 2.2(b).

“Disputed Amounts” has the meaning given such term in Section 2.3(h)(iii).

“Distribution” has the meaning given such term in the Operating Agreement.

“Distribution Date” has the meaning given such term in Section 2.3(a).

“Drop Circuits” means the dedicated final fiber optic facility that extends from
ACS’s or its Affiliates’ network interface device located at a Company or third
party Wireless carrier cell site to a point of interconnection of such facility
to a facility that carries other customers’ traffic and/or circuits or to the
first point of electronics, whichever comes first, in the “Drop Circuit” (as
defined in the Contribution IRU Agreement) in which the Company was granted an
IRU by ACS in the Contribution IRU Agreement or that was ordered subsequently by
the Company under the Contribution IRU Agreement. For the avoidance of doubt,
Drop Circuits include the terminating electronic devices and legal title to Drop
Circuits.

“Effective Time” means 11:59 p.m., Alaska time, on the Closing Date.

“Eligible Accounts Receivable” means an amount equal to (a) all Accounts
Receivable validly recorded on ACS’s accounts receivable detailed aging report
that, as of the Closing Date, have not been outstanding for 90 days or more from
date of billing minus the Accounts Receivable from Postpaid Subscribers for any
amount that is attributable to the period after the Effective Time, multiplied
by (b) .95 (to reflect a discount of 5% for administrative costs of GCI after
Closing for collecting and processing payments). For the avoidance of doubt,
Eligible Accounts Receivable does not include CETC Cash Flow.

“Enforceability Exceptions” means the exceptions or limitations to the
enforcement of contract terms arising in the instance of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and the application of general principles of equity.

“Environmental Claim” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity, any order,
writ, judgment, injunction, decree, stipulation, determination or award entered
by or with any Governmental Authority, or any lien, fine, penalty, or, as to
each, any settlement or judgment arising therefrom, by or from any Person
alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, release of, or exposure to, any Hazardous
Substance; or (b) any actual or alleged non-compliance with any Environmental
Law.

“Environmental Law” means any statute, code or law (including common law)
pertaining to land use, air, soil, surface water, groundwater (including the
protection, cleanup, removal, remediation or damage thereof), the use, handling,
storage, disposal or exposure to any

 

7



--------------------------------------------------------------------------------

Hazardous Substance, or any other environmental matter, including the following
statutes as the same may be amended from time to time: (a) Clean Air Act (42
U.S.C. § 7401, et seq.); (b) Clean Water Act (33 U.S.C. § 1251, et seq.);
(c) Resource Conservation and Recovery Act (42 U.S.C. § 6901, et seq.);
(d) Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601, et seq.); (e) Safe Drinking Water Act (42 U.S.C. 300f, et seq.);
(f) Toxic Substance Control Act (15 U.S.C. § 2601, et seq.); and
(g) Occupational Safety and Health Act (29 U.S.C. § 651, et seq.) and including
any rule, regulation, order, permit or other standard request or procedure
enacted, adopted, promulgated or applied by any Governmental Authority with
respect to such matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder, as in effect from time to time.

“ERISA Affiliate” means a trade or business affiliated within the meaning of
Sections 414(b), (c) or (m) of the Code.

“Escrow Agent” means Wells Fargo Bank, National Association, the escrow agent
designated under the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement substantially in the form of
Exhibit F.

“Escrow Amount” has the meaning given such term in Section 2.2(a).

“Estimated Assumed Subscriber Liabilities” has the meaning given such term in
Section 2.3(e)(iii).

“Estimated AWN Account Payable” has the meaning given such term in
Section 2.3(e)(iv).

“Estimated Eligible Accounts Receivable” has the meaning given such term in
Section 2.3(e)(ii).

“Estimated Subscriber Adjustment” has the meaning given such term in
Section 2.3(e)(i).

“ETC Designation” means the designation by RCA as an Eligible Telecommunications
Carrier for Wireless services within the State of Alaska.

“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
thereunder, as in effect from time to time.

“Excluded Assets” means certain assets of the ACS Group that are not being sold,
transferred, or otherwise conveyed hereunder, as specified in Section 2.4.

“Excluded Business Customer Contracts” means the Contracts between the ACS Group
or its Affiliates and certain business customers identified therein set forth on
Schedule 2.4.

 

8



--------------------------------------------------------------------------------

“Excluded Business Customer Payment” has the meaning given such term in
Section 7.19.

“Excluded Business Customers” means the Subscribers pursuant to an Excluded
Business Customer Contract.

“Excluded Liabilities” has the meaning given such term in Section 2.6.

“Existing NDA” means that certain Mutual Nondisclosure Agreement dated
August 15, 2014, by and between ACS and GCI, as amended.

“FCC” means the Federal Communications Commission.

“Federal Trade Commission Act” means title 15 of the United States Code §§
41-58.

“Fine” has the meaning given such term in Section 11.3(d).

“Fixed Wireless Replacement Service” means the provision of fixed wireless
replacement service by a member of the ACS Group to the exchanges identified by
community in Exhibit N-1 of the Operating Agreement.

“FNUA” means the Facilities and Network Use Agreement dated July 22, 2013, by
and among the Company, ACS, GCI, ACS Wireless and GCI Wireless, as amended and
as modified by that certain Side Letter Agreement dated July 22, 2013 by and
among the Company, ACS, GCI, ACS Wireless and GCI Wireless.

“FTC” has the meaning given such term in Section 7.10.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis, or, in the
absence thereof, applicable accounting principles consistent with past
practices.

“GCI” has the meaning given such term in the Preamble.

“GCI Parent” has the meaning given such term in the Preamble.

“GCI Wireless” has the meaning given such term in the Preamble.

“Governmental Authority” any government or any arbitrator, tribunal or court of
competent jurisdiction, administrative agency, board, department or commission,
legislative body or other governmental authority or instrumentality (in each
case whether Federal, state, local, foreign, international or multinational) or
entity which lawfully assumes the powers and functions of the same (including
any taxing or other revenue collecting authority or other body).

“Governmental Consents” means those Consents of Governmental Authorities
required for the Transactions that are listed in Schedule 4.5 as “Governmental
Consents.”

 

9



--------------------------------------------------------------------------------

“Hazardous Substance” means any pollutant, contaminant, hazardous or toxic
substance, material, constituent or waste that is defined, labeled or regulated
as such by any Governmental Authority, or for which liability or standards of
care are imposed, pursuant to an Environmental Law and includes asbestos and
asbestos-containing materials and any material or substance that is:
(a) designated as a “hazardous substance” pursuant to 33 U.S.C. § 1317;
(b) defined as a “hazardous waste” pursuant to 42 U.S.C. § 6903; (c) defined as
a “hazardous substance” pursuant to Section 101 of CERCLA; or (d) is so
designated or defined under any other applicable Legal Requirements.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnifier” has the meaning given such term in Section 11.2.

“Independent Accountant” has the meaning given such term in Section 2.3(h)(iii).

“Information” has the meaning given such term in Section 7.9.

“Information Protection Terms” means the confidentiality procedures as mutually
agreed to by ACS and GCI to prevent disclosure to unauthorized persons prior to
Closing.

“Instrument of Assignment” means the Instrument of Assignment substantially in
the form of Exhibit A.

“Instrument of Assumption” means the Instrument of Assumption substantially in
the form of Exhibit B.

“Intellectual Property” means all rights and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including copyrights, copyright licenses, patents, patent licenses,
patent applications, proprietary information, know how and processes of a member
of the ACS Group and used in the conduct of the ACS Wireless Activities, other
than trademarks and service marks of ACS.

“Internal Subscriber” means any Person who receives Wireless services through
the ACS Group, and has no payment obligations with respect to such authorized
services, (a) who is a director, officer, employee or consultant of a member of
the ACS Group or any of its Affiliates, (b) for demonstration purposes in the
ACS Group’s (or its Affiliates’) retail stores or (c) for other internal uses or
purposes of the ACS Group or its Affiliates.

“IP License Agreements” means the Trademark License Agreement and the License
Agreement substantially in the forms attached as Exhibit J.

“IRU” means an indefeasible right of use.

“Knowledge” when used with respect to (i) ACS, means the actual knowledge of any
fact, circumstance or condition of those officers of ACS set forth on Exhibit D
and (ii) GCI, means the actual knowledge of any fact, circumstance or condition
of those officers of GCI Parent set forth on Exhibit E, and, in each case, the
knowledge that such officers would have had if such officers had conducted a
reasonable inquiry.

 

10



--------------------------------------------------------------------------------

“Leased Property” means, to the extent constituting real property, all the
buildings, fixtures, other improvements, leasehold interests, easements,
licenses, rights to access, right-of-way and other real property interests which
are leased by a member of the ACS Group and used in the conduct of the ACS
Wireless Activities at the sites of the Offered Leases, in each case other than
any Excluded Assets.

“Leased Property Schedule” means the separate Leased Property Schedule
heretofore agreed to by ACS and GCI.

“Leases” means all leases for retail stores used in the conduct of the ACS
Wireless Activities to which a member of the ACS Group is a party.

“Legal Requirements” means applicable common law and any applicable statute,
ordinance, code or other law, rule, regulation, order, technical or other
standard, requirement or procedure enacted, adopted, promulgated or applied by
any Governmental Authority, including any applicable order, decree or judgment
which may have been handed down, adopted or imposed by any Governmental
Authority.

“Licenses” means all domestic wireless, business radio and other FCC licenses,
and any pending applications therefor granted to a member of the ACS Group by
the FCC in connection with the ACS Assets or the ACS Wireless Activities, and
all other licenses, certifications, registrations, authorizations and permits
and any pending applications therefor, issued to such Person or any of its
Affiliates by any Governmental Authority that are used in the conduct of the ACS
Wireless Activities, other than, in each case, FCC licenses and other licenses,
authorizations and permits and any pending applications therefor related to IRU
or capacity purchases.

“Liens” means all claims, charges, restrictions, mortgages, pledges, security
interests, liens or other encumbrances of any nature whatsoever (whether
absolute, accrued, contingent or otherwise).

“Lifeline Subscribers” means Wireless subscribers receiving service from ACS or
its Affiliates under ACS’s Lifeline Wireless Phone program.

“M2M Connections” means machine to machine connections for which ACS provides
Wireless services, including OnStar and ProCon connections.

“Material Consents” means the Consents designated in Schedule 4.5 as “Material
Consents.”

“Network Information” means that information listed in Schedule 9.2.

“Non-Election Notice” has the meaning given such term in Section 7.8(a).

“Nonqualifying Subscribers” means, for purposes of determining the Subscriber
Adjustment, each of the following: (a) any Subscriber any portion of whose
Wireless account has been outstanding more than 60 days from date of billing as
of the date of determination; (b) any Lifeline Subscriber who has not been
certified or recertified in 2014; (c) any Prepaid

 

11



--------------------------------------------------------------------------------

Subscriber who has not, within 60 days before the date of determination of the
number of Actual Prepaid Subscribers (i) had voice or data usage or (ii) added
money to such Prepaid Subscriber’s account balance; (d) OnStar Subscribers; and
(e) Subscribers for which (i) Consent is required to transfer and assign its
Subscriber Contract and (ii) such Consent is not obtained, and, if such
Subscriber Contract is listed on the Subscriber Contract Consent List, GCI has
delivered a Non-Election Notice with respect to such Subscriber Contract
pursuant to Section 7.8(a).

“Offered Leases” means those leases listed in the Leased Property Schedule.

“Omnibus Amendment Agreement” means the Omnibus Amendment Agreement
substantially in the form of Exhibit K.

“OnStar Subscribers” means customers in the State of Alaska subscribing to the
OnStar service that are provided Wireless service by the ACS Group, whether
directly or through a contract with Verizon.

“Operating Agreement” means the First Amended and Restated Operating Agreement
of the Company dated July 22, 2013, by ACS, ACS Wireless, GCI Parent, GCI
Wireless and the Company, as amended as of the date hereof.

“Outside Date” has the meaning given such term in Section 10.1(d).

“Parent” means either ACS or GCI Parent as the context requires and references
to the other Parent mean, with respect to ACS, ACS Wireless or ACS Group, GCI
Parent, and with respect to GCI, GCI Parent or GCI Wireless, ACS.

“Parties” means ACS, ACS Wireless, GCI, GCI Wireless and the Company and a
“Party” means any such Person.

“Permitted Liens” means:

(a) Liens for Taxes not yet due and payable;

(b) Mechanics’, carriers’, workmen’s, warehousemen’s, landlord’s, repairmen’s or
other like Liens arising or incurred in the ordinary course of business
consistent with past practice that secure obligations not yet due;

(c) (A) easements, rights of way, zoning ordinances, building and other similar
restrictions of record and Liens affecting Leased Property and any conditions
that may be shown by a current, accurate survey or physical inspection made
before the Closing, (B) Liens that have been placed by any developer, landlord
or other Third Party on property over which easement rights have been granted or
on any Leased Property and subordination or similar agreements relating thereto
and (C) unrecorded easements, covenants, rights of way and other similar
restrictions, in each case that are not, individually or in the aggregate,
material to the ACS Wireless Activities or the ACS Assets, which do not prohibit
or interfere with the current operation of any Leased Property;

 

12



--------------------------------------------------------------------------------

(d) Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business to
the extent such deposits constitute ACS Assets;

(e) Pledges and deposits made in the ordinary course of business in compliance
with any Legal Requirements and Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which such Person is a party or other cash deposits in any such foregoing case
that is required to be made in the ordinary course of business, provided in each
case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

(f) Imperfections of title or encumbrances that, individually or in the
aggregate, do not impair materially, and would not reasonably be expected to
impair materially, the continued use and operation of the ACS Assets to which
they relate in the conduct of the ACS Wireless Activities in substantially the
manner as presently conducted;

(g) With respect to the ACS AWN Interest, all restrictions, obligations and
liabilities with respect thereto set forth in the Operating Agreement; and

(h) Existing third party IRUs listed on Schedule 1.1(b).

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, joint venture, trust, association, unincorporated
entity of any kind, or a Governmental Authority.

“Post-Close Systems” has the meaning given such term in Exhibit A to the A&R ACS
Services Agreement.

“Post-Closing Adjustment” has the meaning given such term in Section 2.3(g).

“Postpaid Subscribers” means all subscribers of the ACS Group with respect to
ACS Wireless Activities in the State of Alaska (which for the avoidance of doubt
includes Lifeline Subscribers and M2M Connections) other than Prepaid
Subscribers.

“Prepaid Subscribers” means all subscribers purchasing or receiving prepaid
Wireless services from the ACS Group, as determined in accordance with past
practices of ACS for public reporting purposes, consistently applied.

“Proceeding” means any suit, action, proceeding, arbitration, audit, hearing, or
investigation (in each case, whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority.

 

13



--------------------------------------------------------------------------------

“Provider” has the meaning given such term in Section 7.9.

“Purchase Price” has the meaning given such term in Section 2.2.

“RCA” means the Regulatory Commission of Alaska.

“Receiver” has the meaning given such term in Section 7.9.

“Resolution Period” has the meaning given such term in Section 2.3(h)(ii).

“Restricted Wireless Business” means the business of (a) engineering, operating
and maintaining competitive Wireless network(s) in the State of Alaska, and
(b) providing Wireless products (including Wireless devices) and services in the
State of Alaska on any basis (retail or wholesale), including entering into
Wireless roaming agreements. The Restricted Wireless Business does not include
(i) Fixed Wireless Replacement Services, whether provided pursuant to the
Telular Agreement or otherwise, regardless of who provides such services,
(ii) WiFi, (iii) Wireless Internet service provider (WISP) services,
(iv) commercial services provided by ACS to customers under Excluded Business
Customer Contracts, to the extent and for the period that ACS is permitted to
retain such customers, (v) engineering, providing or maintaining competitive
Wireless backhaul and transport services for the benefit of Wireless carriers
serving the Alaska market or (vi) providing competitive cell site leases.

“Review Period” has the meaning given such term in Section 2.3(h)(i).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Sherman Act” means title 15 of the United States Code §§ 1-7.

“Signing Date” has the meaning given such term in the Preamble.

“Specified Consents” means the Consents set forth on Schedule 1.1(a).

“Statement of Estimates” has the meaning given such term in Section 2.3(e).

“Statement of Objections” has the meaning given such term in Section 2.3(h)(ii).

“Subscriber Adjustment” means an amount (if any) equal to the sum of (i)(A) $350
multiplied by (B) the absolute difference between (1) the Actual Postpaid
Subscriber Count and (2) the Baseline Postpaid Subscriber Count, but only if
(1) minus (2) is a negative number and, if such amount is a positive number,
then it shall be deemed to be zero, and (ii)(A) $175 multiplied by (B) the
difference between (1) the Actual Prepaid Subscriber Count and (2) the Baseline
Prepaid Subscriber Count, but only if (1) minus (2) is a negative number and if
such amount is a positive number, then it shall be deemed to be zero.

 

14



--------------------------------------------------------------------------------

“Subscriber Adjustment Conditions” means all conditions to the obligations of
GCI and GCI Wireless at the Closing under Section 8.2 (other than Sections
8.2(f), (h), (j), (l), (m) and (n)), and the condition to the obligations of ACS
and ACS Wireless that the Specified Consents shall have been obtained, provided
that delivery of a certificate attesting to any such conditions or delivery of
executed Ancillary Agreements required pursuant to Section 8.2 shall not be
required to be delivered so long as ACS stands willing and able to make such
deliveries.

“Subscriber Contract Consent List” has the meaning given such term in
Section 7.8(a).

“Subscriber Contracts” means all Contracts for the provision of Wireless
services to Subscribers, including agreements related to the provision of
Wireless services to M2M Connections.

“Subscribers” means all active or suspended customers (commercial and consumer)
of the ACS Group with respect to ACS Wireless Activities in the State of Alaska,
including Postpaid Subscribers and Prepaid Subscribers, but in no event
including Internal Subscribers or Telular Subscribers.

“Target Closing Date” means the date that is two months after the Signing Date.

“Tax Benefit” has the meaning given such term in Section 11.6(b).

“Tax Return” means, with respect to a Person, any federal, state, local or
foreign tax return, report, declaration of estimated Tax payments, statement,
information return or statement, or other similar filing, including any related
or supporting information with respect to any of the foregoing and any amendment
thereof, filed or to be filed by such Person with any taxing authority in
connection with the determination, assessment, collection or administration of
any Taxes.

“Tax Savings” has the meaning given such term in Section 11.6(b).

“Taxes” means (a) all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties fees, regulatory impositions, price support
impositions or similar charges of any kind whatsoever, including all franchise,
capital, income, sales, use, ad valorem, receipts, value added, profits,
license, withholding, payroll, employment, excise, premium, property, customs,
net worth, capital gains, transfer, stamp, documentary, social security,
environmental, alternative minimum, occupation, recapture gross receipts,
universal service, recovery and other taxes and levies, and including all
interest, penalties and additions imposed with respect to such amounts, and
(b) any liability for any amounts described in clause (a) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
foreign law), or as a transferee or co-vendor, agent, responsible person, by
contract, by operation of law or otherwise.

“Telular Agreement” means the Fixed Wireless Replacement Services Agreement
substantially in the form of Exhibit G.

“Telular Subscribers” means customers purchasing only Fixed Wireless Replacement
Services from any member of the ACS Group and no other Wireless services.

 

15



--------------------------------------------------------------------------------

“Third Party” means any Person that is not a member of the ACS Group or any
Affiliate thereof, the Company or any Affiliate thereof, GCI or any Affiliate
thereof, or an officer or director of any of the foregoing.

“Transaction Opinion” means an opinion from a nationally recognized valuation or
investment banking firm approved by GCI Parent in its reasonable discretion,
addressed to GCI Parent opining that the Purchase Price to be paid for the
consideration for the ACS Assets and the ACS AWN Interest represents at least
reasonably equivalent value for such assets, as of the Closing Date.

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

“Transition Completion Date” means the date on which the Transition Completion
(as defined in the Transition Support Agreement) occurs.

“Transition Contracts” means the Movius Contract and the R.I.M./Blackberry
Contract. “Transition Services Agreement” means the Transition Services
Agreement substantially in the form attached as Exhibit I.

“Transition Support Agreement” means the Transition Support and Pre-Closing
Confidentiality Agreement.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

“Undisputed Amounts” has the meaning given such term in Section 2.3(h)(iii).

“Union” has the meaning given such term in Section 4.11.

“USAC” means the Universal Service Administrative Company.

“WARN Act” has the meaning given such term in Section 7.5(c).

“WiFi” means any wireless local area network technology that is based on the
Institute of Electrical and Electronics Engineers’ (IEEE) 8.02.11 standards.

“Wireless” means (a) Commercial Mobile Radio Services (as defined by the
Communications Act and the rules and regulations thereunder), (b) WiFi and
(c) any additional mobile voice, text messaging and data products and services
provided over wireless spectrum licensed or authorized for use by the FCC other
than, in the case of clause (c), any such products or services provided by
satellite directly to Wireless devices.

“2012 Purchase and Contribution Agreement” means the Asset Purchase and
Contribution Agreement dated as of June 4, 2012 by and among ACS, ACS Wireless,
GCI Parent, GCI Wireless and the Company.

 

16



--------------------------------------------------------------------------------

1.2 Clarifications. Words used in this Agreement, regardless of the gender and
number specifically used, shall be deemed and construed to include any other
gender and any other number as the context requires. As used in this Agreement,
the word “including” shall be deemed to be followed by the words “without
limiting the generality of the foregoing”, and the word “or” has the inclusive
meaning of “and/or”. Except as specifically otherwise provided in this Agreement
in a particular instance, a reference to a Section, Exhibit or Schedule is a
reference to a Section of this Agreement or an Exhibit or Schedule hereto, and
the terms “hereof,” “herein,” and other like terms refer to this Agreement as a
whole, including the Exhibits and Schedules to this Agreement, and not solely to
any particular part of this Agreement. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted.

SECTION 2. AGREEMENT TO PURCHASE AND SELL; PURCHASE PRICE

2.1 Purchase and Sale of Assets.

(a) [Intentionally Omitted]

(b) Subject to the terms and conditions set forth in this Agreement, at the
Closing or, with respect to the Transition Contracts, on the Transition
Completion Date and, with respect to the Assumed Leases, on the Assumed Leases
Assumption Date, ACS shall cause one or more applicable members of the ACS Group
to sell, assign, transfer, convey and deliver to GCI or an Affiliate of GCI
designated by GCI, and GCI and any such Affiliate shall purchase from such
members of the ACS Group, the ACS Assets, free and clear of any Liens (except
for Permitted Liens), and without the creation of any successor or derivative
liability by operation of law or otherwise, such sale, assignment, transfer
conveyance and delivery to be effected by execution and delivery of the
Instrument of Assignment. The ACS Assets are the following:

(i) ACS Subscriber Assets:

(1) All Assumed Contracts not included in the CDMA Core Assets, including any
deposits or prepayments made thereunder;

(2) All Accounts Receivable (for the avoidance of doubt, whether or not
constituting Eligible Accounts Receivable);

(3) Proprietary training materials primarily used in connection with the ACS
Wireless Activities;

(4) All Leased Property leased pursuant to the Assumed Leases; and

(5) The Operating Company Number (OCN) 6304 assigned by NECA to ACS Wireless.

 

17



--------------------------------------------------------------------------------

(ii) ACS Network Assets:

(1) All Drop Circuits;

(2) The CDMA Core Assets;

(3) The Network Information; and

(4) The Dedicated Microwave Circuits, other than Dedicated Microwave Circuits
that were transferred to the Company pursuant to the 2012 Purchase and
Contribution Agreement.

(iii) Originals or, if such originals are not available, copies of all Tax
Returns regarding personal property and ad valorem Taxes imposed on the ACS
Assets, to the extent each relates solely to the ACS Assets; provided, however,
that the ACS Group may retain copies of any such Tax Returns; and

(iv) All books and records relating to the ACS Assets (except as expressly
excluded by Section 2.4(e)), including executed copies of the Assumed Contracts,
all Subscriber information, and all filings or records required to be kept by
the FCC; provided, however, that the ACS Group may retain copies of any such
books, records, Contracts and filings and such books, records, Contracts and
filings shall constitute Information provided by GCI to ACS that is not
previously known by, or in the possession of, the ACS Group and is subject to
the obligation to keep such Information confidential in the manner and to the
extent set forth in the Confidentiality Agreement, provided that the obligation
to keep such Information confidential shall be extended to the date that is five
years after the Signing Date.

(c) Subject to the terms and conditions set forth in this Agreement, at the
Closing, ACS Wireless shall sell, assign, transfer, convey and deliver to GCI
Wireless, and GCI Wireless shall purchase from ACS Wireless, the ACS AWN
Interest, free and clear of any Liens (except for Permitted Liens described in
clause (g) of the definitions of Permitted Liens), such sale, assignment,
transfer, conveyance and delivery to be effected by the execution and delivery
of the Assignment of Ownership Interest.

2.2 Purchase Price. The aggregate purchase price for the ACS Assets and the ACS
AWN Interest shall be $300 million (the “Base Purchase Price”), subject to
adjustment as provided in Section 2.3 (as so adjusted, the “Purchase Price”).
GCI or GCI Wireless shall pay, and GCI Parent shall cause GCI and GCI Wireless
to pay, the Purchase Price, without any deduction or withholding except as
expressly permitted by this Agreement, as follows:

(a) $9 million of the Purchase Price (the “Escrow Amount”) shall be paid at
Closing to the Escrow Agent to be held in escrow pursuant to the terms and
conditions of the Escrow Agreement;

(b) $3 million of the Purchase Price (the “Deferred Payment Amount”) shall be
paid to the ACS Group upon satisfaction by ACS of the delivery requirements set
forth in Section 7.17;

 

18



--------------------------------------------------------------------------------

(c) the balance of the Purchase Price (estimated as of the Closing Date as
provided in Section 2.3) less the sum of the Escrow Amount and the Deferred
Payment Amount shall be paid to the ACS Group on the Closing Date;

in the case of (b) and (c) by wire transfer of immediately available funds to an
account or accounts designated by ACS no later than three Business Days prior to
the Closing Date. The recipient or recipients of the Purchase Price designated
by ACS shall be deemed to have received the Purchase Price on behalf of the
selling members of the ACS Group in accordance with the Allocation Schedule.

2.3 Purchase Price Adjustments and Special Distribution. The Base Purchase Price
shall be subject to adjustment in accordance with the following provisions of
this Section 2.3:

( a) The Base Purchase Price shall be decreased by an amount equal to $2.4
million multiplied by the number of months (including partial months) during the
period beginning on January 1, 2015 and ending on the Closing Date in which the
Company makes interim monthly or quarterly Distributions to ACS Wireless in
accordance with Section 5.5 of the Operating Agreement (the date of any such
distribution, the “Distribution Date”); provided, however, that if the Closing
has not occurred on or before the Target Closing Date and all ACS Closing
Requirements have been satisfied or waived on or before the Target Closing Date,
then the Base Purchase Price shall be decreased by an amount equal to $1.2
million (rather than $2.4 million) multiplied by the number of months (including
partial months) during the period beginning on the Target Closing Date and
ending on the Closing Date in which the Company makes Distributions to ACS
Wireless as described in the preceding provisions of this sentence. For the
avoidance of doubt, the first month in the period specified in the preceding
sentence will be January 2015 if the Company makes a Distribution to ACS
Wireless during such month that relates to the prior month (i.e., December
2014).

(b) If the Closing Date occurs on a day after the Distribution Date in January
2015, ACS Wireless shall receive, from the Company immediately prior to the
Closing, a special Distribution from the Company in an amount equal to the
product of (i) the number of days between the most recent Distribution Date and
the Closing Date (including the Closing Date but not including the most recent
Distribution Date), (ii) .0333 and (iii) $1.766 million; and the amount of such
Distribution pursuant to this Section 2.3(b) shall in no event exceed $1.766
million. For the avoidance of doubt, the amount of such Distribution pursuant to
this Section 2.3(b) resets to $-0- on each Distribution Date. For the avoidance
of doubt, the Distribution provided for under this Section 2.3(b) will not be
considered an adjustment to the Base Purchase Price. Subject to the foregoing,
the Company agrees that it will not make a Distribution prior to the date that
such Distribution is required to be made pursuant to the provisions of the
Operating Agreement.

(c) The Base Purchase Price shall be decreased by the amount of the Estimated
Subscriber Adjustment.

(d) The Base Purchase Price shall be (i) increased by the amount of Estimated
Eligible Accounts Receivable and (ii) decreased by the sum of the amounts of the
Estimated AWN Account Payable and the Estimated Assumed Subscriber Liabilities.

 

19



--------------------------------------------------------------------------------

(e) At least two Business Days before the Closing Date, ACS shall prepare and
deliver to GCI a statement (the “Statement of Estimates”) setting forth its good
faith estimate of:

(i) the Subscriber Adjustment estimated as of the Closing Date or such other
applicable date as provided in the definition of Subscriber Adjustment (the
“Estimated Subscriber Adjustment”), which statement shall contain a calculation
of the Estimated Subscriber Adjustment and a detailed report showing the Actual
Postpaid Subscriber Count and the Actual Prepaid Subscriber Count, and a
certificate of a financial officer of ACS that the Estimated Subscriber
Adjustment was prepared in accordance with any applicable past practices of ACS
for public reporting purposes, using the same methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
methodologies;

(ii) Eligible Accounts Receivable estimated as of the Closing Date (the
“Estimated Eligible Accounts Receivable”), which statement shall contain a
calculation of Estimated Eligible Accounts Receivable and accounts receivable
aging detail for each account, and a certificate of a financial officer of ACS
that the Estimated Eligible Accounts Receivable was prepared in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the audited
financial statements of ACS for the most recent fiscal year end;

(iii) the Assumed Subscriber Liabilities estimated as of the Closing Date (the
“Estimated Assumed Subscriber Liabilities”), which statement shall contain a
calculation of Estimated Assumed Subscriber Liabilities and a report showing the
amount of deferred revenue derived from the financial reporting system with
sufficient detail to establish the allocation of such deferred revenue and its
appropriate Subscribers, and a certificate of a financial officer of ACS that
the Estimated Assumed Subscriber Liabilities was prepared in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the audited
financial statements of ACS for the most recent fiscal year end; and

(iv) the AWN Account Payable estimated as of the Closing Date (the “Estimated
AWN Account Payable”), which statement shall contain a calculation of Estimated
AWN Account Payable and a detailed report showing the amount of retail revenue
for traditional postpaid plans and services for the relevant periods and such
details and such other information as is required under the FNUA with respect to
postpaid and other plan fees and charges, and a certificate of a financial
officer of ACS that the Estimated AWN Account Payable was prepared in accordance
with GAAP applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
audited financial statements of ACS for the most recent fiscal year end.

(f) If, within 60 days after the Closing Date, GCI gives written notice to ACS
that it accepts the calculations of Estimated Eligible Accounts Receivable,
Estimated Assumed Subscriber Liabilities, Estimated AWN Account Payable or
Estimated Subscriber Adjustment as

 

20



--------------------------------------------------------------------------------

set forth in the Statement of Estimates (or fails to provide ACS with written
notice within such 60 day period that it does not accept any calculation set
forth in the Statement of Estimates), then such calculations shall be accepted
and agreed in the form delivered in the Statement of Estimates and no
Post-Closing Adjustment shall be made with respect to the Estimated Eligible
Accounts Receivable, Estimated Assumed Subscriber Liabilities, Estimated AWN
Account Payable or Estimated Subscriber Adjustment, as the case may be. If GCI
does not accept the Statement of Estimates with respect to one or more of the
Estimated Eligible Accounts Receivable, Estimated Assumed Subscriber
Liabilities, Estimated AWN Account Payable or Estimated Subscriber Adjustment,
then within 60 days after the Closing Date, GCI shall prepare and deliver to ACS
a statement setting forth its calculation of the Purchase Price adjustments not
accepted by GCI (the “Closing Calculation Statement”) which statement shall
contain the same details as required in Sections 2.3(e)(i), (ii), (iii) and
(iv) and a certificate of an authorized officer of GCI Parent that the
applicable calculations were prepared in accordance with GAAP (to the extent
applicable) applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
audited financial statements of ACS for the most recent fiscal year end. During
this 60 day period, GCI shall have full access to the books and records of ACS
and its Affiliates, the personnel of, and work papers prepared by, ACS, its
Affiliates and/or their respective accountants to the extent that they relate to
the calculation of the Estimated Subscriber Adjustment, Estimated Eligible
Accounts Receivable, Estimated Assumed Subscriber Liabilities or the Estimated
AWN Account Payable and to such historical financial information (to the extent
in such Person’s possession) relating to such calculations as GCI may reasonably
request (at reasonable times) for the purpose of reviewing the calculations and
to prepare the Closing Calculation Statement; provided, however, that such
access shall be in a manner that does not interfere with the normal business
operations of ACS or its Affiliates.

(g) Subject to Section 2.3(h), if (i) the Purchase Price as adjusted to account
for the amount of the Estimated Subscriber Adjustment, Estimated Eligible
Accounts Receivable, the Estimated Assumed Subscriber Liabilities and the
Estimated AWN Account Payable exceeds (ii) the Purchase Price as adjusted to
account for the amounts of the Subscriber Adjustment, Eligible Accounts
Receivable, Assumed Subscriber Liabilities and AWN Account Payable accepted by
GCI or set forth in the Closing Calculation Statement, as applicable, then ACS
shall pay to GCI an amount equal to such excess. If (i) the Purchase Price as
adjusted to account for the amounts of the Subscriber Adjustment, Eligible
Accounts Receivable, Assumed Subscriber Liabilities and AWN Account Payable
accepted by GCI or set forth in the Closing Calculation Statement, as
applicable, exceeds (ii) the Purchase Price as adjusted to account for the
amount of the Estimated Subscriber Adjustment, Estimated Eligible Accounts
Receivable, Estimated Assumed Subscriber Liabilities and Estimated AWN Account
Payables, then GCI shall pay to ACS an amount equal to such excess. The amount
payable pursuant to this Section 2.3(g) is referred to as the “Post-Closing
Adjustment”.

(h) (i) Examination. After receipt of the Closing Calculation Statement, ACS
shall have 30 days (the “Review Period”) to review the Closing Calculation
Statement. During the Review Period, ACS shall have full access to the books and
records of GCI, the personnel of, and work papers prepared by, GCI, its
Affiliates and/or their respective accountants to the extent that they relate to
the Closing Calculation Statement and to such historical financial information

 

21



--------------------------------------------------------------------------------

(to the extent in such Person’s possession) relating to the Closing Calculation
Statement as ACS may reasonably request (at reasonable times) for the purpose of
reviewing the Closing Calculation Statement and to prepare a Statement of
Objections (defined below), provided, however, that such access shall be in a
manner that does not interfere with the normal business operations of GCI or its
Affiliates.

(ii) Objection. On or prior to the last day of the Review Period, ACS may object
to the Closing Calculation Statement by delivering to GCI a written statement
setting forth objections of ACS in reasonable detail, indicating each disputed
item or amount and the basis for ACS’s disagreement therewith (the “Statement of
Objections”). If ACS fails to deliver the Statement of Objections before the
expiration of the Review Period, the Closing Calculation Statement and the
Post-Closing Adjustment, as the case may be, shall be deemed to have been
accepted by ACS. If ACS delivers the Statement of Objections before the
expiration of the Review Period, GCI and ACS shall negotiate in good faith to
resolve such objections within 30 days after the delivery of the Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, the Post-Closing Adjustment and the Closing Calculation
Statement with such changes as may have been previously agreed in writing by GCI
and ACS, shall be final and binding.

(iii) Resolution of Disputes. If ACS and GCI fail to reach an agreement with
respect to all of the matters set forth in the Statement of Objections before
expiration of the Resolution Period (any amounts remaining in dispute, “Disputed
Amounts” and any amounts not so disputed, the “Undisputed Amounts”), then GCI
and ACS shall appoint by mutual agreement the office of an impartial nationally
recognized firm of independent certified public accountants other than GCI’s
accountants or ACS’s accountants (the “Independent Accountant”) who, acting as
experts and not arbitrators, shall resolve the Disputed Amounts only and make
any adjustments to the Post-Closing Adjustment. If GCI and ACS are unable to so
select the Independent Accountant within 20 days after the end of the Resolution
Period, the American Arbitration Association shall make such selection. The
Parties agree that all adjustments shall be made without regard to materiality.
The Independent Accountant shall only decide the specific items under dispute by
the Parties and their decision for each Disputed Amount must be within the range
of values assigned to each such item in the Closing Calculation Statement and
the Statement of Objections, respectively.

(iv) Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by ACS, on the one hand, and by GCI, on the
other hand, based upon the percentage that the amount actually contested but not
awarded to ACS or GCI, respectively, bears to the aggregate amount actually
contested by ACS and GCI.

(v) Determination by Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable within 30 days (or such other time
as the Parties shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Closing
Calculation Statement shall be conclusive and binding upon the Parties.

 

22



--------------------------------------------------------------------------------

(vi) Payments of Post-Closing Adjustment. Except as otherwise provided herein,
any payment of the amounts set forth in Section 2.3(g) in respect of the
Post-Closing Adjustment, together with interest calculated as set forth below,
shall (A) be due (x) within ten Business Days of acceptance of the applicable
Closing Calculation Statement or (y) if there are Disputed Amounts, then, with
respect to any Undisputed Amounts, within ten Business Days of the agreement
with respect to such Undisputed Amounts and, with respect to Disputed Amounts,
within ten Business Days of the resolution described in clause (v) above; and
(B) be paid by wire transfer of immediately available funds to such account as
is directed by GCI or ACS, as the case may be. The Post-Closing Adjustment shall
bear interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to 10%. Such interest shall be calculated
daily on the basis of a 365 day year and the actual number of days elapsed.

(i) For purposes of this Section 2.3, the methods, practices, principles,
policies and procedures for the calculation of amounts pursuant to this
Section 2.3 shall be as set forth on Schedule 2.3 for the respective Purchase
Price adjustment as specified on such Schedule.

2.4 Excluded Assets. The ACS Assets being sold hereunder shall exclude the
following assets:

(a) Each member of the ACS Group’s cash on hand as of the Closing Date and all
other cash and cash equivalents in any member of the ACS Group’s bank, savings
or other depository accounts; any and all letters of credit or other similar
items; and any stocks, bonds, certificates of deposit and similar investments;

(b) Any Contracts other than the Assumed Contracts, including the Excluded
Business Customer Contracts as set forth on Schedule 2.4;

(c) Any Contract for which a Non-Election Notice is delivered by GCI pursuant to
Section 7.8(a);

(d) Any handset and accessory inventory, except as otherwise provided in any
Ancillary Agreement;

(e) Any books and records that ACS is required by any Legal Requirement to
retain (subject to the right of GCI to access and to copy for a period of three
years after the Closing Date), and the corporate minute books and other books
and records related to internal corporate matters of any member of the ACS
Group;

(f) Any claims, rights and interest in and to any refunds of federal, state or
local income or other Taxes, fees or assessments for periods (or portions
thereof) ending on or prior to the Closing Date or otherwise relating to the
Excluded Assets, Excluded Liabilities or any other Tax for which ACS is liable
pursuant to Section 7.3;

(g) All judgments, choses in action or Proceedings of the ACS Group relating to
the ownership or operation of the ACS Assets or conduct of the ACS Wireless
Activities prior to the Closing Date;

 

23



--------------------------------------------------------------------------------

(h) All Employee Plans, Compensation Arrangements and employment agreements of
any member of the ACS Group;

(i) The account books of original entry, general ledgers, and financial records
except to the extent specifically identified in Section 2.1(b)(iv);

(j) Medical records and personnel records to the extent required by Legal
Requirements;

(k) Insurance policies and rights and claims thereunder;

(l) All Tax Returns and all supporting documentation for such Tax Returns,
except to the extent specifically identified in Section 2.1(b)(iii);

(m) All Intellectual Property;

(n) All right and assets (other than Drop Circuits) primarily used to provide
wireline services;

(o) All real property other than the Leased Property leased pursuant to the
Assumed Leases;

(p) All WiFi equipment and DSL routers;

(q) All voicemail hardware and software other than Assumed Contracts;

(r) All vehicles;

(s) All office furniture, office fixtures, office appliances and office
equipment other than the Leased Property leased pursuant to the Assumed Leases;

(t) All inventory other than inventory included in the CDMA Core Assets;

(u) Any right or asset used by any member of the ACS Group to provide local
exchange services under the Communications Act;

(v) Any right or asset used by any member of the ACS Group to provide any
service under the Transition Services Agreement

(w) All assets located in the ACS Group’s (or its Affiliates’) retail stores
that are not required, pursuant to the applicable Lease, to remain in such
stores upon the expiration or termination of such Lease; and

(x) The assets set forth on Schedule 2.4.

2.5 Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, GCI or GCI Wireless, as applicable, shall assume, effective as of the
Closing or, with respect to the Transition Contracts, on the Transition
Completion Date and, with respect to the Assumed Leases, on the Assumed Leases
Assumption Date, and from and after the Closing,

 

24



--------------------------------------------------------------------------------

the Transition Completion Date or the Assumed Leases Assumption Date, as
applicable, GCI or GCI Wireless, as applicable, shall pay, perform and discharge
when due, all the following liabilities, obligations and commitments of the ACS
Group (the “Assumed Liabilities”), such assumption to be evidenced where
appropriate by execution and delivery of an Instrument of Assumption, other than
any Excluded Liabilities:

(a) All liabilities, obligations and commitments under the Assumed Contracts to
the extent accruing and related to the period after Closing; and

(b) All liabilities, obligations and commitments with respect to the ownership
of the ACS AWN Interest to the extent accruing and related to the period after
Closing.

2.6 Excluded Liabilities. Neither GCI nor GCI Wireless shall assume or be
obligated to pay, perform or otherwise discharge any liability or obligation of
the ACS Group, whether direct or indirect, known or unknown, absolute or
contingent, not expressly assumed by GCI or GCI Wireless pursuant to Section 2.5
(all such liabilities and obligations not being assumed being herein called the
“Excluded Liabilities”) and, notwithstanding anything to the contrary in
Section 2.5 or by operation of law or otherwise, none of the following shall be
Assumed Liabilities for purposes of this Agreement:

(a) Any liabilities in respect of Taxes for which any member of the ACS Group is
liable for periods ending as of the effectiveness of the Closing;

(b) Any costs and expenses incurred by the ACS Group in connection with the
Transactions, including in connection with its negotiation and preparation of
this Agreement and the Ancillary Agreements and its performance and compliance
with the agreements and conditions contained herein and therein;

(c) Any liabilities, obligations or commitments in respect of any Excluded
Assets;

(d) Any liabilities, obligations or commitments in respect of any Proceedings to
which the ACS Group is a party prior to the Closing;

(e) Any liabilities, obligations or commitments in respect of employees of the
ACS Wireless Activities;

(f) Any liabilities, obligations or commitments resulting from any Environmental
Claims (regardless of whether any representation or warranty contained in
Section 4.8 is incorrect) related to the ownership or operation of the ACS
Assets related to the period prior to the Effective Time;

(g) Any liabilities, obligations or commitments in respect of any universal
service support received from the federal or Alaska Universal Service Funds with
respect to ACS Wireless Activities prior to the Closing;

(h) Any liabilities, obligations or commitments owed to or claimed by USAC or
the FCC pursuant to the federal Lifeline program with respect to ACS Wireless
Activities prior to Closing or with respect to the obligation to report line
counts and other information to USAC, including any forfeitures, fines or
monetary judgments; and

 

25



--------------------------------------------------------------------------------

(i) Any liabilities, obligations or commitments resulting from any member of the
ACS Group failing to comply with any Legal Requirements with respect to ACS
Wireless Activities prior to Closing.

SECTION 3. REPRESENTATIONS AND WARRANTIES REGARDING ACS AND ACS WIRELESS

Each of ACS and ACS Wireless, jointly and severally, represents and warrants to
GCI and GCI Wireless, as of the date hereof and as of the Closing Date except
insofar as such representations and warranties are made as of the date hereof or
any other specified date (in which case as of such date), as follows:

3.1 Organization, Standing and Authority. Such Person is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and such Person is duly qualified to conduct
business in all such foreign jurisdictions in which such qualification is
necessary for its conduct of the ACS Wireless Activities and to hold the ACS AWN
Interest. Such Person and its Affiliates have all requisite power (i) to own,
lease, and use the ACS Assets as presently owned, leased, and used, (ii) to
conduct the ACS Wireless Activities as presently conducted, (iii) to hold the
ACS AWN Interest, and (iv) to execute, deliver, and perform this Agreement and
the documents contemplated hereby according to their respective terms. Neither
such Person nor any of its Affiliates is a participant in any joint venture or
partnership with any other Person with respect to any part of the ACS Wireless
Activities or the ACS Assets.

3.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by such Person have
been duly authorized by all necessary corporate action on the part of such
Person. No approval or consent from any of its shareholders is required for such
Person to execute, deliver or perform this Agreement or the Ancillary Agreements
or to consummate the Transactions. This Agreement has been duly executed and
delivered by such Person and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except to the
extent such enforceability may be limited by the Enforceability Exceptions.

3.3 Absence of Conflicting Agreements. Subject to obtaining the Consents, the
execution, delivery and performance of this Agreement and the Ancillary
Agreements (with or without the giving of notice, the lapse of time, or both):
(i) does not require the consent of any Person; (ii) will not conflict with any
provision of the organizational documents of such Person; (iii) will not
conflict with, result in a breach of, or constitute a default under, any
applicable Legal Requirements; (iv) will not conflict with, constitute grounds
for termination of, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of any performance required by the terms
of, any material agreement, instrument, license or permit to which such Person
is a party or by which such Person may be bound; and (v) will not create any
Lien upon the ACS Assets or the ACS AWN Interest.

 

26



--------------------------------------------------------------------------------

3.4 Claims and Legal Actions. Except as set forth in Schedule 3.4, there is no
material Proceeding, or any order, decree or judgment, in progress or pending,
or to the Knowledge of such Person, threatened, against or relating to such
Person or any of its Affiliates relating to the ACS Assets, the ACS Wireless
Activities or the ACS AWN Interest, or to such Person’s performance of its
obligations under this Agreement or the consummation of the Transactions. To the
best of such Person’s Knowledge there are no pending written complaints by
customers or other users of such Person’s or any of its Affiliates’ services
that, individually or in the aggregate, would reasonably be expected to
materially and adversely affect the ACS Assets, the financial condition of the
ACS Wireless Activities or the ACS AWN Interest. Other than requests described
in Schedule 3.4, no written requests have been received by such Person or any of
its Affiliates during the preceding two year period from the FCC, any state
regulatory authority or other Governmental Authority or any other Person
challenging or questioning the right of such Person or its Affiliates to conduct
the ACS Wireless Activities.

3.5 Compliance with Laws. Except as set forth in Schedule 3.5, such Person and
its Affiliates have complied with, and to such Person’s Knowledge, the ACS
Wireless Activities and the ACS Assets are in compliance with, in all material
respects, all applicable Legal Requirements and such Person and its Affiliates
have not received any notice of any claim that such Person or any of its
Affiliates is not in compliance with any applicable Legal Requirements, in each
case, except where such noncompliance would not reasonably be expected to have a
material impact, including the following Legal Requirements:

(a) Communications Act. The Communications Act, including FCC filing
requirements, notices to subscribers and FCC equal opportunity rules;

(b) FCC Rules and Regulations. Rules and regulations of the FCC; and

(c) RCA Rules and Regulations. Rules and regulations of the RCA.

3.6 Solvency. After giving effect to the Transactions, such Person and each of
its Affiliates that is transferring any of the ACS Assets or the ACS AWN
Interest pursuant to this Agreement is solvent and each shall: (a) be able to
pay its debts as they become due; (b) own property that has a fair saleable
value greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) have adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the Transactions with the intent
to hinder, delay or defraud either present or future creditors of any such
Person or any of its Affiliates. In connection with the Transactions, neither
such Person nor any of its Affiliates has incurred, or plans to incur, debts
beyond its ability to pay as they become absolute and matured.

SECTION 4. REPRESENTATIONS AND WARRANTIES REGARDING THE ACS ASSETS AND THE ACS
AWN INTEREST

Each of ACS and ACS Wireless, jointly and severally, represents and warrants to
GCI and GCI Wireless with respect to the ACS Wireless Activities, the ACS Assets
and the ACS AWN Interest, as of the date hereof and as of the Closing Date (and
to the extent related to the Transition Contracts, as of the Transition
Completion Date, and to the extent related to the

 

27



--------------------------------------------------------------------------------

Assumed Leases or the Leased Property pursuant to any Assumed Leases, as of the
Assumed Leases Assumption Date) except insofar as such representations and
warranties are made as of the date hereof or any other specified date (in which
case as of such date), as follows:

4.1 Sufficiency of Assets. Except as set forth in Schedule 4.1 and except for
the Excluded Assets, the ACS Assets, together with the ACS AWN Interest and the
rights, assets and services made available pursuant to the Ancillary Agreements
(i) constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to conduct the ACS Wireless Activities in substantially
the manner presently operated by the ACS Group and (ii) include all of the
assets of such Person and its Affiliates which are used primarily in the ACS
Wireless Activities.

4.2 Contracts.

(a) ACS has delivered or provided to GCI copies of all material Contracts (other
than Subscriber Contracts and Contracts set forth on Schedule 4.1) required to
enable the ACS Group to conduct the ACS Wireless Activities in all material
respects as presently conducted. True and complete copies of all Assumed
Contracts (together with all amendments thereto) other than Subscriber Contracts
have been delivered to GCI. All Assumed Contracts are in full force and effect,
and are in all material respects valid, binding and enforceable in accordance
with their respective terms. None of the Assumed Contracts would be materially
breached by virtue of the Transactions or by virtue of the assignments thereof
to GCI or as otherwise contemplated by this Agreement; provided, however, that
the Consents are obtained. Except as set forth in Schedule 4.2, there is not
under any Assumed Contract any default by the ACS Group or any of its Affiliates
or, to its Knowledge, any other party thereto, or any event which, after notice
or lapse of time, or both, would constitute a material default which would give
any party the right to terminate such Assumed Contract. Except as expressly set
forth in Schedule 4.2, the ACS Group has not received any written notice of any
intention by any party to any material Assumed Contract (i) to amend the terms
thereof in a manner that would materially and adversely affect the ACS Group’s
rights thereunder, or to terminate such Contract, (ii) to refuse to renew the
same upon expiration of its term, or (iii) to renew the same upon expiration
only on terms and conditions which materially and adversely affect the ACS
Group’s rights thereunder.

(b) Except as set forth in Schedule 4.2, there are no Assumed Contracts in
effect on the date hereof between the ACS Group or any of its Affiliates and
(i) any of its Affiliates, (ii) any of its or its Affiliates’ officers,
directors, shareholders, members, managers or “associates” (as defined in the
Exchange Act), or (iii) any Affiliate or “associate” (as defined in the Exchange
Act) of any of the Persons listed in clause (ii).

(c) ACS has delivered to GCI either the form of each type of, or the specific,
Subscriber Contract (consumer and commercial) in electronic or paper form other
than those that were individually negotiated. Other than those Subscriber
Contracts that were individually negotiated, all Subscriber Contracts conform to
the specific Contract previously delivered to GCI or one of the types of
Contract forms previously delivered to GCI. All Subscriber Contracts that were
individually negotiated are on terms that are commercially reasonable in light
of the practices in the industry at the time such contracts were entered into
and such contracts do not

 

28



--------------------------------------------------------------------------------

contain most favored nation provisions, restrictions on offerings or providing
services to third parties, requirements of the service providers to make capital
expenditures, prepayments for services to be provided after the Closing Date
(other than as reflected in Assumed Subscriber Liabilities) or termination or
expiration dates later than December 31, 2019. The Subscriber Contracts were
entered into in the ordinary course of business. Upon assignment and transfer of
the Subscriber Contracts to GCI under this Agreement, GCI will have the right to
receive all revenue, fees, and charges associated with the Wireless services
provided pursuant to such Subscriber Contracts after Closing.

4.3 Title to and Condition of Leased Property.

(a) The Leased Property Schedule lists all Leases that ACS proposes to terminate
or assign.

(b) The ACS Group and its Affiliates have marketable title or leasehold
interests, as the case may be, to all Leased Property free and clear of all
Liens except for Liens set forth on the Leased Property Schedule and Permitted
Liens.

(c) All of such Leased Property (i) is in good condition and repair (ordinary
wear and tear excepted), and (ii) subject to receipt of the Consents and payment
of any rent obligations in respect thereto that are not overdue, would be
available for immediate use by GCI for Wireless activities, as of the applicable
transfer date. All Leased Property (i) has been maintained in a manner
consistent with generally accepted industry standards, and (ii) permits the ACS
Wireless Activities to operate in all material respects in accordance with the
terms of the Assumed Contracts and all applicable Legal Requirements as
currently in effect.

4.4 Intellectual Property. Other than (i) the Intellectual Property being
provided pursuant to the Ancillary Agreements and (ii) any know-how, business
processes and related tools (including models and spreadsheets), there is no
Intellectual Property that any member of the ACS Group uses in connection with
the ACS Wireless Activities that is necessary to conduct the ACS Wireless
Activities in substantially the manner presently operated by the ACS Group,
other than Intellectual Property previously contributed to or otherwise acquired
by the Company. To the Knowledge of ACS, the Intellectual Property licensed to
GCI pursuant to the IP License Agreements, as currently used by ACS, does not
infringe the Intellectual Property of any Third Party in any material respect.

4.5 Consents. Except for the Consents described in Schedule 4.5, no Consent of,
or filing with, any Governmental Authority is required to permit any member of
the ACS Group (i) to consummate this Agreement and the Transactions or (ii) to
permit such Person to assign or transfer the ACS Assets and the ACS AWN Interest
as contemplated hereby. Except for the Consents described in Schedule 4.5, no
Consent with respect to an Assumed Contract (other than a Subscriber Contract)
or a material Contract is required to be obtained by any member of the ACS Group
(i) to consummate this Agreement and the Transactions or (ii) to permit such
Person to assign or transfer the ACS Assets and the ACS AWN Interest as
contemplated hereby. For purposes of this Section 4.5, a material Subscriber
Contract shall mean a Subscriber Contract for more than 100 lines.

 

29



--------------------------------------------------------------------------------

4.6 Licenses and FCC Matters. Schedule 4.6 lists all of the material Licenses
required to enable the ACS Group or its Affiliates to carry on the ACS Wireless
Activities as presently conducted. All material required reports of the ACS
Group and its Affiliates to the FCC or RCA, including those relating to Taxes
administered by the FCC, are true and correct in all material respects and have
been duly filed. The ACS Group and its Affiliates have all of the material
Licenses required under all applicable FCC RCA rules, regulations and orders for
the operations of the ACS Wireless Activities and to receive Universal Service
Support, and are licensed in all material respects to operate all of the ACS
Wireless Activities required by Legal Requirements to be licensed.

4.7 Insurance and Bonds. The ACS Wireless Activities and the ACS Assets are
insured against claims, loss or damage in amounts set forth in Schedule 4.7.
Schedule 4.7 provides a true and complete list of all surety and performance
bonds or letters of credit maintained in connection with the ACS Wireless
Activities.

4.8 Environmental Law. Except as disclosed in Schedule 4.8, to the Knowledge of
ACS (i) operations by the ACS Group and its Affiliates with respect to the ACS
Wireless Activities comply in all material respects with all applicable
Environmental Laws; (ii) the ACS Group and its Affiliates have not used any
Leased Property for, and have no Knowledge that such Leased Property has
previously been used for, the manufacture, transportation, treatment, storage or
disposal of Hazardous Substances except for such use of Hazardous Substances
(for backup power and ordinary maintenance) customary in the construction,
maintenance and operation of the ACS Assets and the ACS Wireless Activities and
in amounts or under circumstances that would not reasonably be expected to give
rise to any material liability for remediation; and (iii) such Leased Property
complies in all material respects with all applicable Environmental Laws. Except
as described in Schedule 4.8, to the Knowledge of ACS, no underground storage
tanks have been installed by or are used by the ACS Group or any of its
Affiliates at any of its Leased Property. ACS has delivered to GCI true and
complete copies of all environmental reports and studies in the possession of or
reasonably available to ACS with respect to the Leased Property. The ACS Group
and its Affiliates are not, to the Knowledge of ACS, the subject of (x) any
“Superfund” evaluation or Proceeding in connection with its Leased Property,
(y) any Proceeding of any Governmental Authority evaluating whether any remedial
action is necessary to respond to any release of Hazardous Substances on or in
connection with its Leased Property, or (z) any Environmental Claim.

4.9 Taxes and Tax Returns. All Tax Returns relating to the ACS Assets or the ACS
Wireless Activities required to have been filed have been duly and timely filed
with the appropriate Governmental Authorities. All such Tax Returns are true,
correct and complete in all material respects and properly reflect the
liabilities for Taxes for the periods, property or events covered thereby. All
material Taxes due and payable with respect to the ACS Assets or the ACS
Wireless Activities have been timely and duly paid to the appropriate
Governmental Authority.

4.10 Conduct of Activities in Ordinary Course. Since December 31, 2013, through
the date of this Agreement, the ACS Group and its Affiliates have conducted the
ACS Wireless Activities and owned and maintained the ACS Assets only in the
ordinary course and have not:

 

30



--------------------------------------------------------------------------------

(a) Suffered any material adverse change in the ACS Wireless Activities, the ACS
Assets or condition (financial or otherwise), including any damage, destruction
or loss affecting the ACS Assets, other than any material adverse change
resulting from general economic conditions, governmental regulations or
otherwise affecting the Wireless services industry generally; or

(b) Made any sale, assignment, lease or other transfer of any properties used in
the ACS Wireless Activities other than in the normal and usual course of
business with suitable replacements being obtained therefor.

4.11 Unions. Subject to obtaining the applicable Consent, the ACS Group and its
Affiliates are not party to, bound by, or negotiating any collective bargaining
agreement or other contract with a union, works council or labor organization
(collectively, “Union”) that would be binding upon GCI or any of its Affiliates,
that would impose on GCI or any of its Affiliates any duty to bargain with any
Union or that would impose any successor liability or obligation on GCI or any
of its Affiliates or their property.

4.12 Software and Hardware. All material third party software licenses and
hardware used in the ACS Wireless Activities and included in the ACS Assets is
currently supported by the vendor of such software licenses or hardware.

4.13 ACS AWN Interest. ACS Wireless owns the ACS AWN Interest, free and clear of
all Liens except for Liens set forth on Schedule 4.13 and Permitted Liens
described in clause (g) of the definition of Permitted Liens. This Section 4.13
comprises the sole and exclusive representations and warranties of ACS and ACS
Wireless relating to the ACS AWN Interest. For the avoidance of doubt, ACS and
ACS Wireless make no representations or warranties relating to the assets,
liabilities, business or operations of the Company.

4.14 Accounts Receivable. All Accounts Receivable represent fees or charges for
sales actually made or services actually performed in the ordinary course of
business consistent with past practices, and all Eligible Accounts Receivable
are legal, validly subsisting and binding claims against the respective debtors
as to which performance has been rendered. Unless paid, written off, or reserved
against in the ordinary course of business consistent with past practice prior
to the Closing Date, to the Knowledge of ACS, Eligible Accounts Receivable are
collectible in the ordinary course of business consistent with past practice net
of respective reserves against such Eligible Accounts Receivable, which such
reserves are commercially reasonable and have been determined in accordance with
GAAP. Except to the extent reserved against, no counterclaims or offsetting
claims with respect to such Eligible Accounts Receivable are pending or, to the
Knowledge of ACS, threatened.

4.15 Drop Circuits. Schedule 4.15 lists all Drop Circuits that were granted as
IRUs by ACS to AWN in the Contribution IRU Agreement or ordered subsequently by
AWN under the Contribution IRU Agreement. The Drop Circuits (i) are to the
Knowledge of ACS in good condition and repair (ordinary wear and tear excepted),
and (ii) are, and have been, maintained in accordance with industry standards.

 

31



--------------------------------------------------------------------------------

4.16 Dedicated Microwave Circuits. Schedule 4.16 lists all Dedicated Microwave
Circuits. The Dedicated Microwave Circuits described in Section 2.1(b)(ii)(4)
(i) are to the Knowledge of ACS in good condition and repair (ordinary wear and
tear excepted), and (ii) are, and have been, maintained in accordance with
industry standards.

4.17 IT Systems Architecture. ACS has delivered to GCI the diagrams and
descriptions of ACS’s IT systems architecture used to conduct ACS Wireless
Activities set forth on Schedule 4.17. The diagrams and descriptions are correct
and complete and accurately depict such network in all material respects.

4.18 CDMA Core Assets. Except as set forth in Schedule 4.18 and except for the
Excluded Assets, the CDMA Core Assets, when combined with the assets and rights
previously transferred, assigned and granted to the Company and the rights,
assets and services made available pursuant to the Ancillary Agreements, and
excluding assets and rights not dedicated to ACS Wireless Activities, constitute
all Contracts, rights and property necessary for the Company to operate the CDMA
Core in substantially the manner currently provided and operated.

4.19 Full Disclosure. No representation or warranty made by ACS or ACS Wireless
herein or in any certificate, document or other instrument furnished or to be
furnished by such Person pursuant hereto contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
known to such Person and required to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF GCI PARENT, GCI AND GCI WIRELESS

Each of GCI Parent, GCI and GCI Wireless, jointly and severally, represents and
warrants to ACS and ACS Wireless, as of the date hereof and as of the Closing
Date except insofar as such representations and warranties are made as of the
date hereof or any other specified date (in which case as of such date), as
follows:

5.1 Organization, Standing and Authority. Such Person is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and such Person is duly
qualified to conduct business in all such foreign jurisdictions in which such
qualification is necessary for its conduct of its respective business.

5.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by such Person have
been duly authorized by all necessary corporate or limited liability company
action on the part of such Person. No approval or consent from any of its
shareholders or members is required for such Person to execute, deliver or
perform this Agreement or the Ancillary Agreements or to consummate the
Transactions. This Agreement has been duly executed and delivered by such Person
and constitutes its legal, valid, and binding obligation, enforceable against it
in accordance with its terms, except to the extent such enforceability may be
limited by the Enforceability Exceptions.

 

32



--------------------------------------------------------------------------------

5.3 Absence of Conflicting Agreements. Subject to obtaining the Consents, the
execution, delivery and performance of this Agreement and the Ancillary
Agreements (with or without the giving of notice, the lapse of time, or both):
(i) does not require the consent of any Person; (ii) will not conflict with any
provision of the organizational documents of such Person; (iii) will not
conflict with, result in a breach of, or constitute a default under, any
applicable Legal Requirements; and (iv) will not conflict with, constitute
grounds for termination of, result in a breach of, constitute a default under,
or accelerate or permit the acceleration of any performance required by the
terms of, any material agreement, instrument, license or permit to which such
Person is a party or by which such Person may be bound.

5.4 Consents. Except as set forth in Schedule 5.4, no Consent of, or filing
with, any Governmental Authority is required to permit GCI, GCI Wireless or GCI
Parent to consummate this Agreement and the Transactions.

5.5 Claims and Legal Actions. There is no Proceeding, or any order, decree or
judgment, in progress or pending, or to the Knowledge of such Person,
threatened, against or relating to such Person or any of its Affiliates relating
to such Person’s performance of its obligations under this Agreement or the
consummation of the Transactions.

5.6 Investment Intent. GCI Wireless is acquiring the ACS AWN Interest for
investment purposes only, for its own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof within the
meaning of Section 2(11) of the Securities Act.

5.7 Ability to Obtain Financing. As of the date hereof, none of GCI Parent, GCI
and GCI Wireless have any reason to believe that the financing to fund the
Purchase Price will not be available on commercially reasonable terms and
conditions (or that GCI will not be able to satisfy any conditions to such
financing) such that the condition set forth in Section 8.2(m) will be satisfied
on the Target Closing Date or at such later time when the other conditions set
forth in Section 8.2 have been satisfied or waived.

5.8 Full Disclosure. No representation or warranty made by GCI or GCI Wireless
herein or in any certificate, document or other instrument furnished or to be
furnished by such Person pursuant hereto contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
known to such Person and required to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.

SECTION 6. COVENANTS

6.1 Pre-Closing Covenants. Unless ACS shall have obtained the prior written
consent of GCI Parent, between the date hereof and the Closing Date (or the
Transition Completion Date with respect to the Transition Contracts or the
Assumed Leases Assumption Date with respect to the Assumed Leases and the Leased
Property pursuant to any Assumed Leases), each of ACS and ACS Wireless shall
conduct, and shall cause its Affiliates to conduct, the ACS Wireless Activities
in the ordinary course of business in accordance with its past practices (except
where such conduct would conflict with the following covenants or with such
Party’s other obligations hereunder) and shall abide by the following negative
and affirmative covenants:

 

33



--------------------------------------------------------------------------------

(a) Negative Covenants. Such Person shall not, and shall cause its Affiliates to
not, do any of the following:

(1) Contracts. (i) Modify, amend in any material respect or enter into any new
Affiliate Contracts affecting the ACS Wireless Activities other than the
Ancillary Agreements; or modify or amend in any material respect any Assumed
Contract except (other than with respect to Affiliate Contracts) modifications
or amendments in the ordinary course of business that are consistent with past
practices; (ii) enter into any new Contracts that will be binding on GCI except
Subscriber Contracts (other than Affiliate Contracts) entered into in the
ordinary course of business that are consistent with past practices or any
Contracts that are permitted under clause (7) below; or (iii) enter into any
modification or amendment to any Assumed Contract, or enter into any new
Contract, that would require a new or additional Consent other than business
Subscriber Contracts pursuant to which the Subscriber has specifically required
that a Contract containing a provision requiring Consent be included in such
Contract;

(2) Disposition of Assets. Sell, assign, lease, or otherwise transfer or dispose
of any of the ACS Assets, except for assets consumed or disposed of in the
ordinary course of business that are obsolete and no longer usable in the ACS
Wireless Activities or are replaced by property of equivalent kind and value and
except transfers to Affiliates of such Person in order to facilitate the
Transactions;

(3) Liens. Create, assume or permit to exist any Liens upon the ACS Assets,
except for Permitted Liens and except any Liens that will be removed prior to
Closing;

(4) Licenses. Do any act or fail to do any act which could reasonably be
expected to result in the expiration, revocation, suspension, non-renewal or
materially adverse modification of any of such Person’s Licenses, or fail to
prosecute with due diligence any material applications to any Governmental
Authority in connection with the ACS Wireless Activities;

(5) No Inconsistent Action. Take any action which is inconsistent in any
material respect with such Person’s obligations hereunder or which would
reasonably be expected to materially hinder or delay the consummation of the
Transactions;

(6) Offers. Sell, dispose of or offer to sell or dispose (including by way of
merger or equity sale or issuance) of any of the ACS Assets, the ACS Wireless
Activities or the ACS AWN Interest, or participate in any discussions pertaining
to, or entertain offers for any of, the ACS Assets, the ACS Wireless Activities
or the ACS AWN Interest or otherwise negotiate for the sale of any of the ACS
Assets, the ACS Wireless Activities or the ACS AWN Interest or make information
about the ACS Assets, the ACS Wireless Activities or the ACS AWN Interest
available to any Third Party in connection with the possible sale of the ACS
Assets, the ACS Wireless Activities or the ACS AWN Interest;

 

34



--------------------------------------------------------------------------------

(7) Promotions. Offer Wireless subscribers or customers marketing promotions, or
solicit prospective Wireless subscribers or customers through the use of
marketing promotions, except for marketing promotions that are consistent with
past practices or that do not contain discounts or waivers of costs, fees or
charges that are materially less favorable to the service provider than
comparable service offerings by other market participants, provided that any
offer of a premium, payment, waiver or discount all of which is paid by or
funded by ACS is permitted;

(8) Internal Subscribers. Hinder or interfere with GCI’s efforts to enter into
Wireless subscriber contracts with Internal Subscribers. ACS agrees that it
shall, and shall cause its Affiliates to, give GCI a right of first offer to
provide Wireless services to such Internal Subscribers; or

(9) Waivers. Waive any material right relating to the ACS Wireless Activities,
the ACS Assets or the ACS AWN Interest.

(b) Affirmative Covenants. Such Person shall do, and shall cause its Affiliates
to do, the following:

(1) Access to Information. Subject to the requirements set forth in Section 7.9,
allow GCI Parent and its authorized representatives reasonable access upon
reasonable notice at GCI Parent’s expense during normal business hours to the
ACS Assets and to all other properties, equipment, books, records, Contracts and
documents relating to the ACS Assets and the ACS Wireless Activities for the
purpose of audit and inspection and shall provide GCI Parent with such
information as it may reasonably request for the purpose of allowing the review
necessary to issue the Transaction Opinion, and furnish or cause to be furnished
to GCI Parent or its authorized representatives all information directly related
to the ACS Wireless Activities, as GCI Parent may reasonably request. Any such
audit, investigation or request for information shall be conducted in such a
manner as not to interfere unreasonably with the ACS Wireless Activities,
provided, however, that (i) neither the furnishing of such information to GCI
Parent or its representatives nor any investigation made heretofore or hereafter
by GCI Parent shall affect the right of GCI Parent or its Affiliates to rely on
any representation or warranty made by the ACS Group or its Affiliates in this
Agreement or such Person’s or its Affiliates’ covenants set forth herein, each
of which representations, warranties and covenants shall survive any furnishing
of information to, or any investigation by or Knowledge of GCI in accordance
with Section 11.2 and (ii) all such information shall be subject to the
confidentiality requirements set forth in Section 7.9;

(2) Maintenance of Assets. Use its commercially reasonable efforts to maintain
all Drop Circuits, Dedicated Microwave Circuits and Leased Property in good
condition (ordinary wear and tear excepted) in a manner consistent with
generally accepted industry standards, and use all of the foregoing assets in a
reasonable manner;

(3) Insurance. Use its commercially reasonable efforts to maintain insurance
policies covering the ACS Wireless Activities and the ACS Assets in such amounts
and with such coverages as are customarily maintained by similarly situated
Persons consistent with past practices;

 

35



--------------------------------------------------------------------------------

(4) Consents. Use its commercially reasonable efforts to obtain the Consents
required for each member of the ACS Group to consummate the Transactions and to
assign and transfer the ACS Assets to GCI or the Company, as applicable;

(5) Books and Records. Maintain the books and records of the ACS Group with
respect to ACS Wireless and the ACS Assets in accordance with past practices and
generally accepted accounting principles;

(6) Notification. Promptly notify GCI Parent of any fact or condition known to
such Person that causes or constitutes a material breach of any representation,
warranty, covenant or commitment made by such Person in this Agreement or any
material change in any of the information contained in such Person’s and its
Affiliates’ representations and warranties contained herein or in the Schedules
hereto;

(7) Compliance with Laws. Comply in all material respects with all Legal
Requirements applicable to the operation of the ACS Wireless Activities and the
ownership of the ACS Assets and the ACS AWN Interest;

(8) Keep Organization Intact. Use such Person’s commercially reasonable efforts
to preserve intact its business and organization relating to the ACS Wireless
Activities and preserve for GCI the related goodwill of its suppliers, customers
and others having business relations with it;

(9) Contracts. Prior to the Closing Date, promptly notify GCI regarding any
Contracts entered into or modified between the date hereof and the Closing Date
of the type required to be listed in Schedule 4.2, and promptly provide copies
of such Contracts and any amendments;

(10) CETC. Take all commercially reasonable actions necessary to assure
continued receipt of CETC Cash Flow, including the filing for time periods that
occur prior to Closing for which payment is to be received after Closing, and
the continued filing of high cost line counts;

(11) Lifeline. Take all commercially reasonable actions necessary to assure
continued receipt of payments for Lifeline Subscribers through the federal
Lifeline program, including the certification and recertification of Lifeline
Subscribers;

(12) Offers. Promptly notify GCI Parent of any offer or proposal by any Person
concerning any (i) merger, consolidation, other business combination or similar
transaction involving the ACS Assets or the ACS Wireless Activities, (ii) sale,
lease, license or other disposition directly or indirectly by merger,
consolidation, business combination, share exchange, joint venture or otherwise,
of assets representing a majority of the consolidated assets, revenues or net
income of the ACS Assets or the ACS Wireless Activities, (iii) issuance, sale or
other disposition (including by way of merger, consolidation, business
combination, share exchange, joint venture or similar transaction) of equity
interests representing a majority of the voting power of ACS Wireless or any
member of the ACS Group a majority of whose assets are ACS Assets or relate to
the ACS Wireless Activities, (iv) transaction or series of transactions in which
any Person (or the stockholders of such Person) would acquire beneficial
ownership or the

 

36



--------------------------------------------------------------------------------

right to acquire beneficial ownership of equity interests representing a
majority of the voting power of ACS Wireless or any member of the ACS Group a
majority of whose assets are ACS Assets or relate to the ACS Wireless Activities
or (v) any combination of the foregoing or any similar offer or proposal related
to the ACS AWN Interest; and

(13) Systems and Software. Use its commercially reasonable efforts to maintain
its systems and software used in the ACS Wireless Activities and included in the
ACS Assets in a manner consistent with generally accepted industry standards.

6.2 GCI Promotion Activities. Unless GCI shall have obtained the prior written
consent of ACS, between the date hereof and the Closing Date, each of GCI, GCI
Wireless and GCI Parent shall not, and shall cause their respective Affiliates
not to, offer Wireless subscribers or customers marketing promotions, or solicit
prospective Wireless subscribers or customers through the use of marketing
promotions, in each case, that would specifically target ACS Subscribers.

6.3 Further Assurances. ACS and ACS Wireless shall take, and cause its
Affiliates to take, such actions, and execute and deliver to GCI or GCI
Wireless, as applicable, such further transfer documents as may be reasonably
necessary to ensure the full and effective transfer of the ACS Assets and the
ACS AWN Interest to GCI or GCI Wireless, as applicable, pursuant to this
Agreement; provided, however, that GCI or GCI Wireless, as applicable, shall be
responsible for all fees, taxes and other costs (other than any other Party’s
attorneys’ fees and expenses) payable with respect to the filing or recording of
any such further transfer documents.

6.4 Form 8-K Filing. Each of ACS and GCI Parent shall cooperate with the other
and provide such information or documentation as may be necessary for it to
complete the filing of SEC Form 8-K as may be required pursuant to Item 2.01
thereto to be filed in connection with the Transactions. Each Party will bear
its own costs and expenses with respect to this Section 6.4.

6.5 CommSoft Authorization. On or before the Closing, ACS shall authorize
CommSoft to make available to GCI all Subscriber data with respect to active
Subscribers, former subscribers with account balances, and suspended
Subscribers, in each case that is stored in, resides on or is utilized by the
CommSoft System, including contact, billing, payment and usage information, and
credit card information, in each case to the extent reasonably practicable, by
executing and delivering the Authorization Notice in the form of Exhibit L.

SECTION 7. SPECIAL COVENANTS AND AGREEMENTS

7.1 Consents.

(a) As promptly as practicable after the date hereof, ACS shall and shall cause
each member of the ACS Group, as applicable, to request the consent of such
Third Parties whose Consents are required, and thereafter shall and shall cause
each member of the ACS Group, as applicable, to use its commercially reasonable
efforts to obtain such Consents as expeditiously as possible, subject to the
other provisions of this Section 7.1. No Consent shall include any material
adverse change to the terms of any Assumed Contract unless otherwise agreed to
in writing by GCI. If notwithstanding its good faith commercially reasonable
efforts,

 

37



--------------------------------------------------------------------------------

the ACS Group is unable to obtain any Consent (or is unable to cause its
Affiliates to obtain any such Consent), ACS shall not be liable for any breach
of this covenant (but GCI and GCI Wireless shall have no obligation to effect
the Closing unless the condition set forth in Section 8.2(c) shall have been
satisfied) except as set forth in Section 7.8. Nothing herein shall require the
expenditure or payment of any funds (other than in respect of normal and usual
filing fees and such Party’s attorneys’ fees, other normal costs of doing
business or costs described in Section 7.1(c)) or the giving of any other
consideration by any Party in order to obtain any Consent.

(b) To the extent requested by the ACS Group, GCI agrees to cooperate fully with
the ACS Group in obtaining any necessary Consents, but GCI will not be required
(i) to make any payment to any Person from whom such Consent is sought or
(ii) to accept any material adverse changes in, or the imposition of any
material adverse condition to, any Assumed Contract as a condition to obtaining
any Consent. The Parties shall jointly participate in negotiations with Third
Parties with respect to the Consents. Each Party shall not, and shall cause its
Affiliates not to, without the prior written consent of the other Parent (which
may be withheld at such Parent’s sole discretion), seek amendments or
modifications to the Assumed Contracts which would reasonably be expected to
delay or prevent obtaining any Consents necessary for the Closing.

(c) ACS shall bear any costs required to remedy any item of noncompliance by ACS
or any of its Affiliates with the terms of its Contracts. GCI shall bear any
costs arising with respect to the performance of the Assumed Contracts on and
after the Closing Date (other than any costs arising as a result of
noncompliance by ACS or any of its Affiliates) in accordance with the terms of
any such Assumed Contracts (including any amendments or modifications) executed
or assumed by GCI; provided that, notwithstanding the preceding provisions of
this sentence, GCI shall bear any costs arising with respect to the Transition
Contracts from and after the Transition Completion Date (except as otherwise
provided in the A&R ACS Services Agreement) and with respect to the Assumed
Leases from and after the Assumed Leases Assumption Date, in each case rather
than from and after the Closing Date.

(d) Each Party shall promptly furnish to any Third Party such accurate and
complete information regarding such Party and its Affiliates, including
financial information concerning such Party and its Affiliates (other than
information which such Party reasonably deems to be proprietary), as such Third
Party may reasonably require in connection with obtaining any Consent. Each
Party shall ensure that its appropriate officers and employees shall be
available to attend any scheduled hearings or meetings in connection with
obtaining any Consent.

(e) The Parties shall use commercially reasonable efforts to deliver to the FCC
and any Subscribers any notice required by the Communications Act to be
delivered in connection with the consummation of the Transactions; provided,
however, that the text of any such notice shall be mutually agreed upon by the
Parties.

 

38



--------------------------------------------------------------------------------

7.2 Cooperation. The Parties shall cooperate fully in good faith with each other
and their respective counsel and accountants in connection with any actions
required to be taken as part of their respective obligations under this
Agreement, and each Party shall execute such other documents as may be
reasonably necessary to the implementation and consummation of this Agreement,
and otherwise shall use its commercially reasonable efforts in good faith to do
all things necessary, proper or advisable in order to consummate the
Transactions in the most expeditious manner practicable (including using
commercially reasonable efforts to cause the conditions to Closing set forth in
Section 8 for which such Party is responsible to be satisfied on or before the
Target Closing Date or as soon as reasonably practicable and, in the case of GCI
Parent, GCI and GCI Wireless, using their commercially reasonable efforts to
(i) obtain financing as contemplated by Sections 5.7 and 8.2(m) and (ii) enter
into the arrangements with CommSoft and other Persons as contemplated by
Section 8.2(n)) and to fulfill its obligations hereunder. ACS shall take all
commercially reasonable steps necessary to transfer the administrative entity
designation (AOCN) authority for OCN 6304 to the GCI AOCN 7785 and provide to
GCI a copy of the most recently filed FCC Form 502 (NRUF) for OCN 6304, in each
case no later than 30 days after Closing. Without limiting the foregoing, if a
Governmental Authority requires an arrangement to be addressed through another
form of agreement that requires Governmental Consent, or asserts that an
arrangement requires a Governmental Consent the Parties did not believe was
required, the Parties agree to work in good faith to obtain that Consent.

7.3 Taxes, Fees and Expenses.

(a) ACS shall, at its expense, prepare and file (or cause to be prepared and
filed) all Tax Returns of ACS or its Affiliates relating to the operation of the
ACS Wireless Activities or the ownership of the ACS Assets or the ACS AWN
Interest for any Tax period ending on or prior to the Closing Date. GCI shall,
at its expense, prepare and file (or cause to be prepared and filed) all Tax
Returns of GCI or its Affiliates relating to the operation of the assets
acquired pursuant to this Agreement for any Tax period ending after the Closing
Date. Each of ACS and GCI will cooperate in good faith in the preparation and
filing of Tax Returns relating to the ACS Assets and the AWN Interests and
provide information to the other Party as is reasonably necessary for such Tax
Returns. The Parties shall treat the Company as having terminated as a
partnership within the meaning of Section 708(b)(1)(A) of the Code on the
Closing Date, and the Company shall, in accordance with Section 11.4 of the
Operating Agreement (relating to the filing of Tax Returns), at its expense,
prepare and file all final Tax Returns relating to income Taxes for the Tax
period ending on the Closing Date. For the avoidance of doubt, the Company
shall, at its expense, prepare and file all other Tax Returns of the Company in
accordance with Section 11.4 of the Operating Agreement.

(b) ACS shall pay and hold GCI Parent and its Affiliates harmless from any
liability for payment of or otherwise with respect to any Taxes, without
duplication, (i) of ACS or its Affiliates or (ii) relating to the operation of
the ACS Wireless Activities or the ownership of the ACS Assets or the ACS AWN
Interest for any Tax period (or portion thereof) ending on or prior to the
Closing Date (for purposes of this clause (ii), all real property Taxes,
personal property Taxes and similar ad valorem obligations levied with respect
to the ACS Assets for a Tax period that includes (but does not end on) the
Closing Date shall be apportioned between ACS and GCI based upon the number of
days of such period (which period shall include the Closing Date) included in
the pre-Closing Tax period and the number of days of such Tax period after the
Closing Date).

 

39



--------------------------------------------------------------------------------

(c) ACS shall pay, or shall reimburse GCI (to the extent GCI shall have paid)
for, all sales, use, transfer, and recordation and documentary Taxes, if any,
arising out of the transfer by ACS of the ACS Assets to GCI pursuant to this
Agreement.

(d) Upon receipt of any bill for real or personal property Taxes or similar ad
valorem Taxes relating to the ACS Assets, or upon the filing of any Tax Return
with respect to any such ad valorem Taxes, ACS or GCI, as applicable, shall
present a statement to the other setting forth the amount of such Taxes that is
attributable to the portion of the applicable Tax period that ended on the
Closing Date, with such supporting evidence as is reasonably necessary to
calculate such prorated amount. The prorated amount shall be paid by the Party
owing it to the other within 30 days after delivery of such statement. Any
payment required under this Section 7.3(d) and not made within 30 days of
delivery of the relevant statement shall bear interest at LIBOR plus 10% per
annum until fully paid.

(e) Except as otherwise provided in this Agreement, each Party shall pay its own
attorneys’ fees and other expenses incurred in connection with the negotiation,
authorization, preparation, execution, and performance of this Agreement;
provided, however, that each of ACS and GCI Parent shall pay 50% of any required
filing fees in connection with applications for governmental approval of the
Transactions.

7.4 Brokers. Each Party represents and warrants that, except as set forth in
Schedule 7.4, neither it nor any Person acting on its behalf has incurred any
liability for any finders’ or brokers’ fees or commissions in connection with
the Transactions.

7.5 Employee Matters.

(a) Neither GCI nor any of its Affiliates shall be obligated to hire any
employee of ACS or any of its Affiliates. Nothing in this Agreement is intended
to confer upon any employee of ACS or its Affiliates or such employee’s legal
representative or heirs any rights as a third-party beneficiary or otherwise or
any remedies of any kind whatsoever under or by reason of this Agreement, or the
Transactions, including any rights of employment or continued employment. All
rights and obligations created by this Agreement are solely among the Parties.

(b) ACS shall retain all liabilities with respect to any employees terminated by
ACS or any of its Affiliates prior to or after the Effective Time.

(c) ACS shall comply, as necessary, with the provisions of the Worker Adjustment
and Retaining Notification Act, as amended, 29 U.S.C. §2101, et seq. (the “WARN
Act”), as it relates to the Transactions, including providing all affected
employees and other necessary persons with any notice that may be required under
the WARN Act.

7.6 Risk of Loss. The risk of any loss, damage or impairment, confiscation or
condemnation of any of the ACS Assets from any cause whatsoever shall be borne
by ACS at all times prior to the completion of the Closing (and prior to the
Transition Completion Date with respect to the Transition Contracts and prior to
the Assumed Leases Assumption Date with respect to the Assumed Leases and the
Leased Property pursuant to any Assumed Leases) as and to the extent provided in
Section 11. In the event of any loss, damage or impairment, confiscation or
condemnation, the proceeds of any claim for loss payable under any insurance
policy, judgment or award with respect thereto shall be applied by ACS to
repair, replace or restore such ACS Assets to their prior condition as soon as
reasonably practicable after such loss, impairment, condemnation or
confiscation.

 

40



--------------------------------------------------------------------------------

7.7 Post-Closing Access to Information. Following the Closing for a period of 24
months, each Party (i) shall allow each other Party and its authorized
representatives reasonable access, on reasonable notice and at such other
Party’s expense during normal business hours, to such Party’s books and records,
for the purpose of audit, inspection or investigation relating to the business,
tax and financial reporting requirements of such other Party as well as to any
Third-Party claims made against such other Party, relating to or arising from
the acquisition, ownership or conduct of the operations of the ACS Assets, the
AWN Interest or the ACS Wireless Activities during the time period prior to
Closing, and (ii) shall furnish or cause to be furnished to such other Party or
its authorized representatives all information with respect to the ACS Assets,
the AWN Interest and the ACS Wireless Activities as such other Party may
reasonably request, including information necessary to complete any compliance
report or filing applicable to the ACS Wireless Activities, in each case subject
to reasonable confidentiality and use restrictions. Any such audit,
investigation or request for information shall be conducted in such manner as
not to interfere unreasonably with the then-ongoing business of ACS or GCI, as
applicable, and their respective Affiliates.

7.8 Post-Closing Consents and Subsequent Transfers.

(a) Schedule 7.8 contains a list (the “Subscriber Contract Consent List”)
setting forth all Subscriber Contracts as of the Signing Date for which Consent
is required in order to assign or transfer such Subscriber Contracts pursuant to
this Agreement and for which such Consent has not been obtained. If ACS or ACS
Wireless enters into a new Subscriber Contract requiring Consent pursuant to
Section 6.1(a)(1)(iii), ACS shall as promptly as practicable, but in no event
later than two Business Days after entering into such Contract, provide GCI with
an updated Schedule 7.8 containing such Contract. On the earlier of 30 days
after the Signing Date or 15 days before the estimated Closing Date, ACS shall
provide copies of all Contracts listed on the Subscriber Contract Consent List
for which Consent has not been obtained. No later than five Business Days after
the delivery by ACS to GCI of such Contracts, GCI shall notify ACS in writing of
any Contracts listed on such updated Subscriber Contract Consent List that it
elects not to assume if Consent with respect thereto is not obtained by Closing
(each such notice, a “Non-Election Notice”). All Subscriber Contracts listed on
the Subscriber Contract Consent List for which Consent is not obtained by
Closing and a Non-Election Notice is timely received shall not be assumed by GCI
and will be Excluded Assets. All Subscriber Contracts listed on the Subscriber
Contract Consent List for which Consent is obtained by Closing or a Non-Election
Notice is not timely received shall be assumed by GCI pursuant to this Agreement
as part of the ACS Assets, and all Subscribers under such Subscriber Contracts
shall be included in the Actual Postpaid Subscriber Count or the Actual Prepaid
Subscriber Count, as applicable. All Subscriber Contracts for which Consent is
not obtained by Closing and a Non-Election Notice has been timely received shall
be Excluded Assets and may be terminated by ACS, assigned to a Third Party or
otherwise dealt with in ACS’s sole discretion. Notwithstanding anything to the
contrary contained herein or in any Ancillary Agreement, ACS’s assignments of
such Subscriber Contracts shall not constitute a breach of any non-competition
or other provision of this Agreement or any Ancillary Agreement.

 

41



--------------------------------------------------------------------------------

(b) In the event that ACS shall be unable to obtain prior to Closing (or prior
to the Transition Completion Date with respect to any Transition Contract or
prior to the Assumed Leases Assumption Date with respect to any Assumed Leases)
any Consent required to assign or transfer any of the Assumed Contracts (other
than Subscriber Contracts) to be assigned or transferred by ACS to GCI, ACS and
GCI agree that at the option of GCI, either (1) GCI shall waive such Consent as
a precondition to assignment and such Assumed Contract shall be assigned by ACS
to GCI as part of the ACS Assets, (2) at GCI’s election, such Contract shall be
an Excluded Asset (but not an Excluded Business Customer Contract) and such
Contract shall not be assigned or assumed, or (3) such Assumed Contract to which
such Consent relates shall not be assigned and (i) ACS shall cause such Assumed
Contract to remain in effect and shall use its commercially reasonable efforts
to give GCI the benefit of such Assumed Contract to the same extent as if it had
been assigned, and GCI shall perform the obligations of ACS or its Affiliates
under such Assumed Contract relating to the benefit obtained by GCI, and
(ii) ACS and GCI shall continue to cooperate to try to obtain such Consent as
soon as practicable after Closing or after the Transition Completion Date or the
Assumed Contracts Assumption Date, as applicable, with the provisions of
Section 7.1 continuing to apply to such Consent. Upon the subsequent receipt of
any such Consent to transfer any such Assumed Contract, or upon the subsequent
waiver by GCI of the requirement that such Consent be obtained, such Assumed
Contract shall be automatically assigned to GCI under the terms hereof without
any further action by any Party.

7.9 Confidentiality/Press Releases. Each Party will hold, and will cause its
Affiliates and its and their officers, directors, employees, lenders,
accountants, representatives, agents, consultants and advisors to hold, in
confidence all information (other than such information as may be publicly
available) furnished by, or obtained from, the other Party and its Affiliates
(“Provider”) to such Party and its Affiliates (“Receiver”) in connection with
the Transactions, as well as all information concerning Provider, its Affiliates
or the ACS Assets or the ACS Wireless Activities contained in any analyses,
compilations, studies or other documents prepared by or on behalf of Receiver
based on information provided by, or obtained from, Provider (collectively, the
“Information”) in the manner set forth in the Confidentiality Agreement.

(a) If the Transactions are not consummated, each Party, as Receiver, agrees
that: (i) the Information, except for that portion thereof which consists of
analyses, compilations, studies or other documents prepared by or on behalf of
Receiver, will be returned to Provider immediately upon Provider’s request
therefor; and (ii) that portion of the Information which consists of analyses,
compilations, studies or other documents prepared by or on behalf of Receiver
will be destroyed by Receiver. Notwithstanding the foregoing, Receiver may
retain data or electronic records containing Information (i) for the legal
department of Receiver for compliance, evidentiary or archival purposes and
(ii) for the purposes of backup, recovery, contingency planning or business
continuity planning so long as such data or records are not accessible in the
ordinary course of business and are not accessed except as required for backup,
recovery, contingency planning or business continuity purposes.

(b) Each Party shall, and shall cause its Affiliates to, consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statements with respect to the
Transactions and shall not issue any such press release or make any such public
statement without the prior written consent of the other

 

42



--------------------------------------------------------------------------------

Parent, except with respect to (i) any disclosures to any Governmental Authority
which it is required to make under any Legal Requirement (including with respect
to any such Person’s public reporting obligations under applicable securities
laws), or (ii) filing this Agreement with, or disclosing the terms of this
Agreement to, any institutional lender to such Person or any of its Affiliates
or potential investor in such Person or any of its Affiliates. The Parties shall
cooperate to issue a press release publicly announcing this Agreement and the
Transactions and shall mutually agree upon the timing and contents of such press
release. Notwithstanding the foregoing, any Party may without consulting with
any other Party make additional announcements that are substantially similar in
form as the mutually agreed upon press release referenced in the prior sentence.

(c) Each Party shall, and shall cause its Affiliates to, consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any communication to Subscribers, except communications in conformance and
compliance with the terms of the Transition Services Agreement or the IP License
Agreement.

7.10 Antitrust Notice.

(a) GCI Parent shall as promptly as practicable, but in no event later than five
Business Days following the execution and delivery hereof, contact the Antitrust
Division to disclose the agreement of the Parties to consummate the
Transactions. If requested by GCI, ACS shall, and shall cause its Affiliates to,
cooperate reasonably in all respects with GCI in connection with any response,
filing or submission requested by the United States Federal Trade Commission
(the “FTC”) or the United States Department of Justice (the “Antitrust
Division”) and in connection with any investigation or other inquiry with
respect thereto. Each Parent will use its reasonable best efforts to do each of
the following with respect to matters relating to any such response, filing or
submission: (i) cooperate reasonably in all respects with the other Parent in
connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party, (ii) promptly inform the other Parent of any communication received by
such Party from, or given by such Party to, the Antitrust Division or any other
Governmental Authority and of any material communication received or given in
connection with any proceeding by a private party, in each case regarding any of
the Transactions, (iii) permit the other Parent, or the other Parent’s legal
counsel, to review any substantive communication given by it to, and consult
with each other in advance of any meeting or conference with, the Antitrust
Division or any such other Governmental Authority or, in connection with any
proceeding by a private party, with any other Person, in each case regarding any
of the Transactions, (iv) give the other Parent the opportunity to attend and
participate in such meetings and conferences to the extent allowed by applicable
Legal Requirements or by the applicable Governmental Authority, (v) in the event
one Parent is prohibited by applicable Legal Requirements or by the applicable
Governmental Authority from participating in or attending any meetings or
conferences, keep the other promptly and reasonably apprised with respect
thereto, (vi) cooperate reasonably in the filing of any memoranda, white papers,
filings, correspondence, or other written communications explaining or defending
the Transactions, articulating any regulatory or competitive argument, and/or
responding to requests or objections made by any Governmental Authority and
(vii) furnish the other Parent with copies of all correspondence, filings, and
written communications between the Parent and any Governmental Authority with
respect to this Agreement and the Transactions,

 

43



--------------------------------------------------------------------------------

except that any materials containing valuation information, internal financial
information, or competitively sensitive information may be designated for
limited distribution as appropriate. Notwithstanding anything in this
Section 7.10 to the contrary, no Party shall be required to share with any other
Party confidential or proprietary information that is provided by such Party to
the FTC or Antitrust Division and is unrelated to the Transactions.

(b) In the event that any objections to the Transactions are asserted by any
Governmental Authority under any Antitrust Law, the Parties will in good faith
discuss at such time and each use reasonable best efforts to resolve such
objections including, without limitation, if a Proceeding is instituted
challenging any Transaction as violative of any Antitrust Law, using reasonable
best efforts to resist or resolve such Proceeding; provided, however, that
neither Party shall be required to provide any undertakings or to comply with
any conditions that, in its reasonable opinion, would materially change the
Transactions or such Party’s business, taken as a whole.

7.11 CETC Amounts. After the Closing, ACS shall promptly deliver, and cause its
Affiliates to promptly deliver, to the Company an amount equal to all CETC Cash
Flow as and when received by it and its Affiliates which shall be used by the
Company for maintenance and support of the Company’s Wireless network. ACS shall
cooperate with GCI to transfer to GCI or the Company the right to the CETC Cash
Flow, including transfer of the USAC separate Study Area Codes for the ACS
Wireless Activities.

7.12 Allocation. The Parties agree that the Purchase Price (including the
Assumed Liabilities, if any, attributable to the ACS Assets to the extent
properly taken into account for U.S. federal income tax purposes and any other
items treated as consideration paid by GCI or GCI Wireless for such purposes)
shall be allocated among each member of the ACS Group transferring the ACS
Assets or the AWN Interest, then further allocated among the ACS Assets and the
ACS AWN Interest sold by such Member in accordance with Code Section 1060 and
the Treasury regulations thereunder (and any similar provision of state, local
or foreign law, as appropriate) as shown on the allocation schedule (the
“Allocation Schedule”). In addition, the Allocation Schedule shall set forth the
value of each of the Company assets, broken down in such a manner to enable ACS
to determine the amount of gain recognized on the sale of the ACS AWN Interest
characterized as ordinary income under Section 751 of the Code. The Allocation
Schedule shall be (i) prepared by the Parties as soon as practicable following
the completion of the valuation report by Duff & Phelps pursuant to
Section 7.18, (ii) subject to mutual agreement by ACS and GCI Parent and
(iii) consistent with the valuation prepared by Duff & Phelps pursuant to
Section 7.18. ACS and GCI Parent and their Affiliates shall file all Tax Returns
(including Internal Revenue Service Form 8594) in a manner consistent with, and
shall take no position in any audit or administrative proceeding inconsistent
with, the Allocation Schedule. Any subsequent allocation necessary as a result
of an adjustment to the consideration to be paid hereunder shall be determined
by the Parties in a manner consistent with the Allocation Schedule; provided,
however, that any adjustment to the Purchase Price pursuant to Section 2.3(a)
shall relate solely to the AWN Interest, and any adjustment to the Purchase
Price pursuant to any other provision of Section 2.3 shall relate solely to the
ACS Assets.

 

44



--------------------------------------------------------------------------------

7.13 Forwarding Inquiries and Payments; Collection of Accounts Receivable.

(a) For a period of 12 months after the Closing Date, ACS shall, and shall cause
its Affiliates to, forward to GCI any e-mail, facsimile, postal mail or
telephone inquiries that the ACS Group receives to the extent relating to the
ACS Assets, the ACS Wireless Activities or the ACS AWN Interest and shall
promptly after the Closing Date file complete and adequate forwarding notices
with the postal officials and appropriate telephone utilities provided by GCI
for the forwarding to GCI of all mail and telephone calls relating to the ACS
Assets, the ACS Wireless Activities or the ACS AWN Interest.

(b) Except for payments made pursuant to the provisions of this Agreement, to
the extent (i) the ACS Group receives any payments in respect of any portion of
the ACS Assets, the ACS Wireless Activities or the ACS AWN Interest, in each
case with respect to (x) Wireless goods or services provided by GCI after
Closing or (y) the ownership of the ACS Assets or the ACS AWN Interest after
Closing the ACS Group shall promptly forward the same to GCI, or (ii) GCI
receives any payments in respect of any of the Excluded Assets, GCI shall
promptly forward the same to ACS, in each case to the extent not otherwise
addressed pursuant to this Agreement or the Ancillary Agreements. The Parties
also agree to use commercially reasonable efforts to coordinate the collection
of the Accounts Receivable of the ACS Wireless Activities. Each of ACS and GCI
agree to allocate payments received for a combination of Wireless services and
other services in accordance with the policies and procedures described on
Schedule 7.13.

(c) At least two Business Days before Closing, ACS shall provide to GCI a list
of all Subscribers that have requested to pay by wire transfer or that ACS has
agreed to accept payment by wire transfer.

7.14 Transaction Opinion. GCI Parent shall use reasonable best efforts to cause
the Transaction Opinion to be issued so as not to delay the Closing. Such
efforts shall include entering into an engagement letter as soon as reasonably
practicable with a nationally recognized investment banking or valuation firm,
paying any applicable fees, providing all necessary information to such firm and
requesting the Transaction Opinion from such firm. ACS shall take all
commercially reasonable actions requested by GCI Parent to cooperate and provide
information required in connection with issuance of the Transaction Opinion.

7.15 Covenants Not To Compete or Solicit.

(a) Neither ACS nor any of its controlled Affiliates will engage, directly or
indirectly, including as a reseller, in the Restricted Wireless Business in the
State of Alaska for a period of four years after the Closing Date; provided,
however, that nothing contained herein shall be deemed to prohibit ACS or any of
its Affiliates from (i) performing under and in accordance with the terms of the
Excluded Business Customer Contracts or (ii) acquiring as an investment not more
than 1% of the outstanding capital stock of a Restricted Wireless Business whose
capital stock is traded on a national securities exchange.

 

45



--------------------------------------------------------------------------------

(b) For a period of six months after the Closing Date, no Party nor any of its
controlled Affiliates will, directly or indirectly, solicit, recruit or hire any
Person set forth on Schedule 7.15 to the extent that any such Person has not
been terminated by the applicable Party.

7.16 Leases. Within 45 days after the Signing Date, GCI will provide written
notice to ACS setting forth those Offered Leases listed on the Leased Property
Schedule that GCI desires to assume upon completion of the transition period
under the Transition Services Agreement (each an “Assumed Lease”). All Assumed
Leases will be Assumed Contracts under this Agreement, and all other Offered
Leases will be Excluded Assets and Excluded Liabilities under this Agreement.

7.17 Post Closing Deliveries. ACS shall, or shall cause its subsidiaries or
other Persons, as applicable to, deliver to GCI:

(a) On or before the date that is five Business Days after Closing, all
Contracts for provision of Wireless services to Subscribers that are stored in
or reside on the CommSoft System, in each case, in electronic format (with
signature or recorded third-party verification) with respect to all active
Subscribers, former subscribers with account balances at Closing, and suspended
Subscribers. For the avoidance of doubt, the foregoing delivery requirement will
be satisfied by ACS providing access to the CommSoft System or other electronic
system to GCI to the extent such delivery requirement is included in the
CommSoft System. Contracts “in transit” (e.g., contracts for services sold in a
Retail Store which are not entered into CommSoft at the point of sale) will be
provided electronically within two Business Days after their entry into
CommSoft.

(b) On or before the date that is ten Business Days after Closing, all Contracts
for the provision of Wireless services to commercial Subscribers other than
those described in Section 7.17(a) that, to the Knowledge of ACS, have not been
delivered to GCI.

(c) On or before the date that is five Business Days after Closing, with respect
to Lifeline Subscribers, the latest recertification date with respect to each
Lifeline Subscriber, in each case in electronic format.

(d) On or before the date that is five Business Days after Closing, all
Subscriber data that is not stored in or does not reside on the CommSoft System
that is reasonably requested by GCI and that is in ACS’s possession including,
to the extent reasonably requested and in ACS’s possession: historical CPNI
data, One Time Payment information, Trouble Ticket information, #5775 (contract)
Usage Statistics, Customer Threshold Configurations, 3PV Files and Subscriber
data resident in the Customer Data Store or Wireless Access Database systems.

(e) On or before the date that is ten Business Days after Closing, a detailed
report of prepaid wireless deferred revenue calculated consistent with ACS’s
past practices.

(f) On or before the date that is five Business Days after Closing, all Wireless
call history information in its possession, including call history for former
subscribers in electronic format sourced from the primary database in which the
information is stored.

 

46



--------------------------------------------------------------------------------

7.18 Financial Reporting. (a) ACS and GCI agree that they will retain Duff &
Phelps to provide valuation services with respect to the Transactions and that
each of ACS and GCI will bear and be responsible for 50% of the cost of such
services as are required for ACS’s and GCI’s financial reporting. The cost of
any additional services provided by Duff & Phelps shall be borne by the Party
requesting such services. Each of ACS and GCI agree that it will accept the
valuation determined by Duff & Phelps as set forth in its valuation report for
financial reporting purposes to the extent applicable after being provided with
an opportunity to review and comment on such report for a period not to exceed
ten Business Days. Each of ACS and GCI will use reasonable best efforts to cause
the valuation report to be issued. Such efforts shall include taking all
commercially reasonable actions requested by Duff & Phelps to provide
information required in connection with such report and to cooperate in good
faith with each other in connection with any actions required to be taken in
connection with the issuance of such report.

(b) If Closing occurs after March 1, 2015, the Company will complete a stub
period audit if required in connection with ACS’s public reporting obligations
and the cost of such audit shall be the responsibility of the Company. Each of
ACS and GCI agree that Grant Thornton will be engaged to provide such audit.

7.19 Excluded Business Customers.

(a) GCI and ACS agree to negotiate in good faith for a period not to exceed 180
days after Closing to reach an agreement with respect to the Excluded Business
Customers, which agreement will provide that (i) the Excluded Business Customers
will remain customers of ACS for the period specified in the Excluded Business
Customers Contracts, including any contracted extensions specifically set forth
therein, (ii) GCI will be paid the greater of (A) all revenues, fees and charges
payable by the Excluded Business Customers for Wireless services and
(B) wholesale rates, fees and charges currently payable by ACS to the Company to
provide Wireless service to the Excluded Business Customers, (iii) GCI will have
reasonable third party audit rights with respect to the Excluded Business
Customer Contracts to verify wireless revenues, fees and charges payable by the
Excluded Business Customers thereunder, which audit rights (A) shall not be
exercised more than once every other year and (B) shall not unreasonably
interfere with the business operations of ACS and its Affiliates, (iv) ACS will
retain responsibility for all customer care and customer relations functions for
the Excluded Business Customers and enforce a reasonable and customary excessive
roaming policy with respect to the Excluded Business Customers, (v) GCI will
provide Wireless services and billing support functions for the Excluded
Business Customers for the period specified in the Excluded Business Customers
Contracts, including any contracted extensions specifically set forth therein,
under the terms of the applicable Excluded Business Customers Contract, (vi) ACS
will not amend any Excluded Business Customer Contract, except to execute
contracted extensions, (vii) to the extent technically feasible, GCI will
preserve the ACS logo on the Excluded Business Customer handsets and produce
paper bills in the name of and on behalf of ACS and (viii) GCI will have no
obligation or responsibility to maintain any Wireless network or system
functionality with respect to the Excluded Business Customers that it or the
Company does not provide to any other Wireless customers. During the period of
negotiation, GCI agrees to provide Wireless services to the Excluded Business
Customers on commercially reasonable terms consistent with the foregoing to the
extent practicable, and use commercially reasonable efforts to comply with the

 

47



--------------------------------------------------------------------------------

terms and conditions of the Excluded Business Customer Contracts; provided,
however, that, other than with respect to its obligations to use commercially
reasonable efforts set forth above, GCI and its Affiliates shall have no
liability to any member of the ACS Group or to any Excluded Business Customer
for failing to comply with such terms and conditions. During such 180 day
period, GCI will bill ACS for all revenues, fees, and charges payable by the
Excluded Business Customers for Wireless under the terms of the Excluded
Business Customer Contracts and ACS will pay such amounts to GCI on customary
commercial terms.

(b) If the Parties fail to reach an agreement with respect to the Excluded
Business Customers within 180 days after Closing, neither GCI nor any of its
Affiliates will have any further obligation to provide Wireless service to the
Excluded Business Customers and ACS will pay to GCI the difference between
(a) the Subscriber Adjustment as finally determined pursuant to Section 2.3 and
(b) the Subscriber Adjustment that would have applied if the Excluded Business
Customers were included in the definition of Nonqualifying Subscribers (the
“Excluded Business Customer Payment”). ACS will pay any Excluded Business
Customer Payment to GCI on or before the date that is 15 days after the
expiration of the 180 day period by wire transfer of immediately available funds
to an account or accounts designated by GCI. GCI will have the right to dispute
ACS’s calculation of the Excluded Business Customer Payment subject to the
procedures and time frames set forth in Sections 2.3(f), (g), and (h) with the
expiration of the 180 day period being substituted for the Closing Date in such
Sections. Any payment pursuant to this Section 7.19(b) shall be treated for all
Tax purposes as an adjustment to the Purchase Price.

SECTION 8. CONDITIONS TO THE OBLIGATIONS TO CLOSE

8.1 Conditions to Obligations of ACS Group. All obligations of ACS and ACS
Wireless at the Closing hereunder are subject to the satisfaction, on or before
the Closing Date, of each and every one of the following conditions, all or any
of which may be waived, in whole or in part, by ACS for purposes of consummating
the Transactions, but without prejudice to any other right or remedy which ACS
or ACS Wireless may have hereunder as a result of any misrepresentation by, or
breach of any covenant or warranty of, GCI or GCI Wireless contained in this
Agreement or any other certificate or instrument furnished by GCI or GCI
Wireless hereunder:

(a) Representations and Warranties. All representations and warranties of each
of GCI and GCI Wireless in this Agreement shall be true and correct in all
respects to the extent qualified by materiality and in all material respects to
the extent not so qualified at and as of the Closing Date as though such
representations and warranties were made at and as of such time, except insofar
as any such representation or warranty is made as of the date of this Agreement
or any other specified date (in which case it shall be true and correct in all
respects to the extent qualified by materiality and in all material respects to
the extent not so qualified as of the date of this Agreement or such other
specified date). ACS and ACS Wireless shall have received a certificate signed
by authorized officers of GCI and GCI Wireless to the effect of the preceding
sentence.

(b) Covenants and Conditions. Each of GCI and GCI Wireless shall have in all
material respects performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date. ACS and ACS Wireless shall have received a
certificate signed by authorized officers of GCI and GCI Wireless to the effect
of the preceding sentence.

 

48



--------------------------------------------------------------------------------

(c) Ancillary Agreements. The Ancillary Agreements shall have been duly executed
and delivered by GCI, GCI Wireless and the other parties thereto, as applicable
(other than ACS, ACS Wireless or any of their Affiliates), and each Ancillary
Agreement shall constitute the legal, valid, and binding obligation of each of
such parties, enforceable against it in accordance with its terms, except to the
extent such enforceability may be limited by the Enforceability Exceptions.

(d) Consents. All Governmental Consents and the Specified Consents shall have
been obtained.

(e) Governmental Orders. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any order, writ, judgment, injunction, decree,
stipulation, determination or award that is in effect and has the effect of
making any material aspect of the Transactions illegal, otherwise restraining or
prohibiting consummation of any material aspect of the Transactions or causing
any material aspect of the Transactions to be rescinded following completion
thereof.

(f) Deliveries. GCI and GCI Wireless shall have made or stand willing and able
to make all the deliveries set forth in Section 9.3.

(g) Absence of Proceedings. There shall not be pending or overtly threatened in
writing any Proceeding (i) challenging or seeking to restrain or prohibit the
Transactions or seeking to obtain from ACS or ACS Wireless or any of their
respective Affiliates, in connection with the Transactions, any damages,
forfeiture, license revocation, or other penalty, condition or liability that,
individually or in the aggregate, could reasonably be expected to have a
material effect on ACS or any of its Affiliates, or (ii) seeking to impose any
conditions or restrictions that, individually or in the aggregate, in the
reasonable judgment of ACS or ACS Wireless, would materially impair (or would
reasonably be expected to materially impair) the ability of ACS or ACS Wireless
to consummate the Transactions or would reasonably be expected to have a
material adverse effect on the economic benefits to ACS or ACS Wireless arising
therefrom.

(h) Bankruptcy Event. No Bankruptcy Event shall have occurred and be continuing
with respect to GCI or GCI Wireless.

8.2 Conditions to Obligations of GCI and GCI Wireless. All obligations of GCI
and GCI Wireless at the Closing hereunder are subject to the satisfaction, on or
before the Closing Date, of each and every one of the following conditions, all
or any of which may be waived, in whole or in part, by GCI Parent for purposes
of consummating the Transactions, but without prejudice to any other right or
remedy which GCI or GCI Wireless may have hereunder as a result of any
misrepresentation by, or breach of any covenant or warranty of, ACS or ACS
Wireless contained in this Agreement or any other certificate or instrument
furnished by ACS or ACS Wireless hereunder:

 

49



--------------------------------------------------------------------------------

(a) Representations and Warranties. All representations and warranties of each
of ACS and ACS Wireless in this Agreement shall be true and correct in all
respects to the extent qualified by materiality and in all material respects to
the extent not so qualified at and as of the Closing Date as though such
representations and warranties were made at and as of such time, except insofar
as any such representation or warranty is made as of the date of this Agreement
or any other specified date (in which case it shall be true and correct in all
respects to the extent qualified by materiality and in all material respects to
the extent not so qualified as of the date of this Agreement or such other
specified date). GCI and GCI Wireless shall have received a certificate signed
by authorized officers of ACS and ACS Wireless to the effect of the preceding
sentence.

(b) Covenants and Conditions. Each of ACS and ACS Wireless shall have in all
material respects performed and complied with all covenants, agreements, and
conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date. GCI and GCI Wireless shall have received a
certificate signed by authorized officers of ACS and ACS Wireless to the effect
of the preceding sentence.

(c) Consents. Each of the Material Consents to be obtained by a member of the
ACS Group, in form and substance reasonably acceptable to GCI, shall have been
duly obtained and delivered to GCI with, as a result of obtaining such Consent,
no material adverse change having been made in the terms of the License or
Assumed Contract that is the subject of such Material Consent.

(d) Ancillary Agreements. The Ancillary Agreements shall have been duly executed
and delivered by ACS, ACS Wireless and the other parties thereto, as applicable
(other than GCI, GCI Wireless or any of their Affiliates), and each Ancillary
Agreement shall constitute the legal, valid and binding obligation of each of
such parties enforceable against it in accordance with its terms, except to the
extent such enforceability may be limited by the Enforceability Exceptions.

(e) Lien Searches. Any lien searches that shall have been obtained by GCI, at
its expense, shall disclose no Liens on any material ACS Assets other than
Permitted Liens and Liens under the Credit Agreement, dated as of October 21,
2010, as amended, among Alaska Communications Systems Holdings, Inc., ACS, the
lenders party thereto and JPMorgan Chase Bank, as administrative agent.

(f) Governmental Consents. All Governmental Consents shall have been obtained.

(g) Material Adverse Change. ACS and its Affiliates shall not have suffered any
material adverse change in the ACS Assets or the ACS Wireless Activities, its
liabilities, condition (financial or otherwise) or results of operations,
including as a result of any damage, destruction or loss affecting the ACS
Assets, other than any material adverse change resulting from (i) general
economic conditions, (ii) changes adversely affecting the Wireless industry (so
long as the ACS Assets or the ACS Wireless Activities are not disproportionately
affected thereby), (iii) the negotiation, announcement, execution, delivery,
consummation or pendency hereof or of the Transactions, any litigation relating
to this Agreement or the Transactions or any

 

50



--------------------------------------------------------------------------------

action or inaction by ACS or its Affiliates contemplated by or required by this
Agreement, (iv) changes in accounting principles, (v) matters disclosed or
referred to in the Schedules, or (vi) attack, outbreak, hostility, terrorist
activity, act or declaration of war or act of public enemies or other
geopolitical event (so long as the ACS Assets or the ACS Wireless Activities are
not disproportionately affected thereby).

(h) Governmental Orders. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any order, writ, judgment, injunction, decree,
stipulation, determination or award that is in effect and has the effect of
making the Transactions illegal, otherwise restraining or prohibiting
consummation of such Transactions or causing such Transactions to be rescinded
following completion thereof.

(i) Deliveries. ACS and ACS Wireless shall have made or shall stand willing and
able to make all the deliveries set forth in Section 9.2.

(j) Absence of Proceedings. There shall not be pending or overtly threatened in
writing any Proceeding (i) challenging or seeking to restrain or prohibit the
Transactions or seeking to obtain from GCI or GCI Wireless or any of their
respective Affiliates, in connection with the Transactions, any damages that are
material in relation to GCI or GCI Wireless (as the case may be) taken as whole,
(ii) seeking to prohibit or limit the ownership or operation by GCI or GCI
Wireless of any material portion of the ACS Wireless Activities, the ACS Assets
or the ACS AWN Interest or to compel GCI or GCI Wireless to dispose of or hold
separate any material portion of the ACS Wireless Activities, the ACS Assets or
the ACS AWN Interest, in each case as a result of the Transactions, or
(iii) seeking to impose any conditions or restrictions that, individually or in
the aggregate, in the reasonable judgment of GCI or GCI Wireless, would
materially impair (or would reasonably be expected to materially impair) the
ability of GCI or GCI Wireless to consummate the Transactions or would
reasonably be expected to have a material adverse effect on the economic
benefits to GCI or GCI Wireless arising therefrom.

(k) Bankruptcy Event. No Bankruptcy Event shall have occurred and be continuing
with respect to any member of the ACS Group.

(l) Transaction Opinion. GCI shall have received the Transaction Opinion.

(m) Financing. GCI shall have obtained financing to fund the Purchase Price on
terms and conditions that, taken as a whole, are not substantially less
favorable to GCI than commercially reasonable terms and conditions that could be
obtained on the date hereof, assuming that GCI has not entered into a
transaction after the date hereof that materially adversely alters its ability
to secure financing as contemplated above. For purposes of this Section 8.2(m),
a draw on an existing revolving credit facility (to the extent permitted on the
date hereof) shall not be considered to be entering into a transaction after the
date hereof.

(n) Customer Billing Arrangements. GCI shall have entered into a reasonably
acceptable arrangement with CommSoft and any other Person necessary to provide
billing and customer care to Subscribers after Closing, and GCI shall have been
provided with the necessary customer information to enable GCI to bill
Subscribers.

 

51



--------------------------------------------------------------------------------

(o) CDMA Network Transition. ACS shall be ready, willing and able to transfer to
GCI the operation of the CDMA Core Network, subject to ACS continuing to
maintain and support the Post-Close Systems.

(p) Release. ACS shall have delivered a release, or evidence that a release
will, upon Closing, be provided, of all Liens disclosed in the lien searches
described in Section 8.2(e) that are on (i) the ACS AWN Interest (other than
Permitted Liens described in clause (g) of the definition of Permitted Liens),
or (ii) the ACS Assets.

SECTION 9. CLOSING AND CLOSING DELIVERIES

9.1 Time and Place of Closing. Subject to (i) the satisfaction or, to the extent
permissible by Legal Requirements, waiver (by the Parent for whose benefit the
closing condition is imposed), of the closing conditions described in Section 8,
and (ii) the provisions of Section 10, the closing of the Transactions (the
“Closing”) will take place at the offices of GCI, 2550 Denali Street, Suite
1000, Anchorage, Alaska, at 10:00 a.m., local time, on the second Business Day
following the date on which each of the conditions set forth in Section 8 is
satisfied or waived by the Party entitled to waive such condition (except for
any conditions that by their nature can only be satisfied on the Closing Date,
but subject to the satisfaction of such conditions or waiver by the Party
entitled to waive such conditions) (the “Closing Date”), or on such other date
or at such other location as shall otherwise be mutually agreed upon by the
Parents.

9.2 Deliveries by ACS and ACS Wireless. Prior to or on the Closing Date, and
subject to the terms of Section 7.9, ACS and ACS Wireless shall deliver to GCI
and GCI Wireless the following, in form and substance reasonably satisfactory to
GCI Parent and its counsel:

(a) Transfer Documents. Duly executed Instruments of Assignment and the
Assignment of Ownership Interest and duly executed bills of sale, assignments of
the Assumed Contracts and such other transfer documents which shall be
sufficient to vest good and marketable title to the ACS Assets in the name of
GCI and the ACS AWN Interest in the name of GCI Wireless, free and clear of any
Liens (except for in the case of any ACS Asset the Permitted Liens);

(b) Consents. The original of each Consent which has been obtained relating to
the ACS Group;

(c) Secretary’s Certificate. A certificate dated as of the Closing Date,
executed by the Secretary or Assistant Secretary of each of ACS and ACS
Wireless: (i) certifying that the resolutions, as attached to such certificate,
were duly adopted by such Person’s board of directors and shareholders (if
required), authorizing and approving the execution of this Agreement and the
consummation of the Transactions and that such resolutions remain in full force
and effect; and (ii) providing, as attachments thereto, such Person’s
certificate or articles of incorporation, bylaws or operating agreement and a
certificate of good standing certified by an appropriate state official, and, if
appropriate, certificates of qualification as a foreign corporation certified by
an appropriate state official of those states in which such Person conducts the
ACS Wireless Activities, all certified by such state officials as of a date not
more than 20 days before the Closing Date and by such Person’s Secretary or
Assistant Secretary as of the Closing Date;

 

52



--------------------------------------------------------------------------------

(d) Network Information. The Network Information set forth on Schedule 9.2; and

(e) Contracts, Activities Records, Etc. Copies of all Assumed Contracts other
than consumer Subscriber Contracts, and all files and records included in the
ACS Assets.

9.3 Deliveries by GCI. On the Closing Date, and subject to the terms of
Section 7.9, GCI shall deliver to ACS and ACS Wireless the following, in form
and substance reasonably satisfactory to ACS and its counsel:

(a) Assumption Agreements. Duly executed Instruments of Assumption, pursuant to
which GCI shall assume and undertake to perform obligations arising after the
Effective Time under the Assumed Contracts; and

(b) Secretary’s Certificate. A certificate dated as of the Closing Date,
executed by the Secretary or Assistant Secretary of each of GCI and GCI
Wireless: (i) certifying that the resolutions, as attached to such certificate,
were duly adopted by such Person’s board of directors and shareholders (if
required), authorizing and approving the execution of this Agreement and the
consummation of the Transactions and that such resolutions remain in full force
and effect; and (ii) providing, as attachments thereto, such Person’s articles
of incorporation, bylaws and a certificate of good standing certified by an
appropriate state official, all certified by such state official as of a date
not more than 20 days before the Closing Date and by such Person’s Secretary or
Assistant Secretary as of the Closing Date.

SECTION 10. RIGHTS OF THE PARTIES ON TERMINATION OR BREACH

10.1 Termination Rights. This Agreement may be terminated prior to the Closing:

(a) At any time by mutual written consent of both ACS and GCI;

(b) By ACS if (A) there have been one or more breaches by GCI Parent, GCI or GCI
Wireless of any of their representations, warranties, covenants or agreements
contained herein or in any Ancillary Agreement that have not been waived by ACS
and would result in the failure to satisfy any of the conditions set forth in
Section 8.1 (Conditions to Obligations of ACS Group) and such breaches have not
been cured within ten days after written notice thereof has been received by GCI
Parent or (B) any of the conditions set forth in Section 8.1 (Conditions to
Obligations of ACS Group) has become incapable of being satisfied on or before
the Outside Date and has not been waived by ACS; provided, however, that in each
case that ACS and its Affiliates are not in material breach of any of their
representations, warranties, covenants or agreements contained herein or in any
Ancillary Agreement;

(c) By GCI if (A) there have been one or more breaches by ACS or ACS Wireless of
any of their representations, warranties, covenants or agreements contained
herein or in any Ancillary Agreement that have not been waived by GCI and would
result in the failure to

 

53



--------------------------------------------------------------------------------

satisfy any of the conditions set forth in Section 8.2 (Conditions to
Obligations of GCI and GCI Wireless) and such breaches have not been cured
within ten days after written notice thereof has been received by ACS or (B) any
of the conditions set forth in Section 8.2 (Conditions to Obligations of GCI and
GCI Wireless) has become incapable of being satisfied on or before the Outside
Date and has not been waived by GCI; provided, however, that in each case that
GCI and its Affiliates are not in material breach of any of their
representations, warranties, covenants or agreements contained herein or in any
Ancillary Agreement;

(d) By either Party if the Closing hereunder has not taken place within five
months of the Signing Date (the “Outside Date”); provided, however, that neither
ACS nor GCI shall be permitted to terminate this Agreement pursuant to this
Section 10.1(d) if the failure to consummate the Closing by such date results
from material breach by such other Party or any of its Affiliates of any of
their representations, warranties, covenants or agreements contained herein or
in any Ancillary Agreement.

In the event of termination by ACS or GCI pursuant to this Section 10.1, written
notice thereof shall promptly be given to the other Party, setting forth the
clause of this Section 10.1 pursuant to which such Party is terminating and the
facts giving rise to such Party’s termination right in reasonable detail, and
this Agreement and the Transactions shall be terminated, without further action
by any Party. Upon such termination: (i) if no Party is in intentional or
willful material breach of any provision of this Agreement, the Parties shall
not have any further liability to each other; or (ii) if any Party shall be in
intentional or willful material breach of any provision of this Agreement, the
other Parties shall have all rights and remedies available at law or equity.

10.2 Specific Performance. Prior to termination of this Agreement, in the event
any Party refuses to perform under the provisions of this Agreement, monetary
damages alone will not be adequate. The other Parties shall therefore be
entitled, in addition to any other remedies that may be available, including
money damages, to obtain specific performance of the terms of this Agreement. In
the event of an action by any of the Parties to obtain specific performance of
the terms of this Agreement, each other Party hereby waives the defense that
there is an adequate remedy at law.

SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

11.1 Affiliates. The indemnification rights provided in this Section 11 shall,
in any instance, extend to any Affiliate of either Parent although any
indemnification claims by such Persons shall be made by and through the
Claimant.

11.2 Survival. All representations, warranties and pre-Closing covenants
contained in this Agreement shall be deemed continuing representations,
warranties and covenants, and shall survive the Closing Date for 18 months
following the Closing Date with respect to any claim by the other Parent as the
Person claiming indemnification (the “Claimant”) that a Parent or an Affiliate
thereof that is a Party (the “Indemnifier”) has breached its representations or
warranties contained in this Agreement or failed to comply with its pre-Closing
covenants contained herein; provided, however, that the representations and
warranties set forth in Section 4.3(b) regarding title to the ACS Assets and
Section 4.13 regarding title to the ACS

 

54



--------------------------------------------------------------------------------

AWN Interest shall survive for the period of the applicable statute of
limitations, and those set forth in Section 4.8 (Environmental Law) relating to
the pre-Closing period shall survive for five years following the Closing Date.
In clarification of the foregoing, the Parties confirm that the covenants herein
to be performed following the Closing, including under this Section 11, shall
survive in each instance until 18 months after the required performance thereof.
Any investigations by or on behalf of any Party or Knowledge of any Party shall
not constitute a waiver by such Party of its rights to enforce any
representation, warranty or covenant contained herein of the other Parties.

11.3 Indemnification by ACS. Subsequent to the Closing, and regardless of any
investigation made at any time by or on behalf of any Party, or any information
or Knowledge any other Party may have, ACS as Indemnifier shall indemnify and
hold GCI Parent, as Claimant, harmless against and with respect to, and shall
reimburse GCI Parent for:

(a) Any and all expenses, losses, liabilities or damages (“Damages”) resulting
from any untrue representation, breach of warranty or nonfulfillment of any
covenant contained herein by ACS or its Affiliates;

(b) Any and all obligations or liabilities of ACS and its Affiliates not assumed
by GCI or GCI Wireless pursuant to the terms hereof;

(c) Any and all Damages resulting from the ACS Wireless Activities or the
ownership or operation of the ACS Assets or the ownership of the ACS AWN
Interest prior to the Effective Time, including any and all liabilities which
relate to events occurring prior to the Effective Time arising under the Assumed
Contracts (other than Damages described in Section 11.3(e)), but excluding any
and all matters subject to the Continuing Indemnification Obligations;

(d) (i) Any and all forfeitures, fines or monetary judgments (including
voluntary contributions to the U.S. Treasury paid pursuant to an FCC-approved
Consent Decree or other settlement to which the FCC is a party) in excess of
overpayments of High Cost Universal Service Support from the Universal Service
Fund (each, a “Fine”) to the extent that any such Fine results from acts or
omissions of any member of the ACS Group, including but not limited to
deficiencies in the customer billing address, line type, line count or other
information provided by the ACS Group, rather than from acts or omissions by the
Company;

(ii) Any decrease in CETC Cash Flow from the ACS Wireless Activities due to
failure to file any required reports necessary to maintain ACS’s eligibility to
receive High Cost Universal Service Support, failure to cooperate with any FCC
or USAC required audit, including a Payment Quality Assurance review, or other
investigation, or failure to respond to lawful process, in each case before the
Closing, except to the extent that such failure resulted from acts or omissions
by the Company with respect to actions required of the Company by Exhibit F to
the FNUA;

(e) Any and all Damages resulting from any Environmental Claims (regardless of
whether any representation or warranty contained in Section 4.8 is incorrect)
related to the operation of any Leased Property prior to the Effective Time;

 

55



--------------------------------------------------------------------------------

(f) Any and all Damages resulting from any claim that a collective bargaining
agreement or other contract with a Union is binding upon GCI Parent or any of
its Affiliates or imposes on GCI Parent or any of its Affiliates any duty to
bargain with any Union to the extent such claim relates to any collective
bargaining agreement or other contract with a Union by ACS or any of its
Affiliates; and

(g) Any and all actions, suits, proceedings, claims, demands, assessments,
judgments, reasonable costs and expenses, including reasonable legal fees and
expenses, incident to any of the foregoing or reasonably incurred in
investigating or attempting to avoid the same or to oppose the imposition
thereof, or in enforcing this indemnity.

11.4 Indemnification by GCI. Subsequent to the Closing, GCI Parent, GCI and GCI
Wireless shall indemnify and hold ACS and ACS Wireless harmless against and with
respect to, and shall reimburse ACS and ACS Wireless for:

(a) Any and all Damages resulting from any untrue representation, breach of
warranty or nonfulfillment of any covenant contained herein by GCI or its
Affiliates;

(b) Any and all Damages resulting from (i) GCI’s operation or ownership of the
ACS Assets or the ACS Wireless Activities on and after the Effective Time,
including any and all liabilities arising under the Assumed Contracts (other
than Transition Contracts and Assumed Leases) which relate to events occurring
after the Effective Time, any and all liabilities arising under Transition
Contracts which relate to events occurring on or after the Transition Completion
Date and any and all liabilities arising under the Assumed Leases which relate
to events occurring on or after the Assumed Leases Assumption Date, (ii) Assumed
Liabilities and (iii) ownership of the ACS AWN Interest on and after the
Effective Time;

(c) If GCI makes an election pursuant to option (1) of Section 7.8(b), any and
all Damages resulting from the transfer to GCI by ACS of any such Assumed
Contract prior to the receipt of the Consent required for the assignment
thereof, contingent upon such Consent having been waived by GCI as a
precondition to such assignment; and

(d) Any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

11.5 Procedure for Indemnification. The procedure for indemnification shall be
as follows:

(a) The Claimant, as the party claiming indemnification, shall give written
notice to the Indemnifier of any claim, whether between or among Parties or
brought by a Third Party, within 20 days of receiving notice, or becoming aware,
thereof and specifying (i) the factual basis for such claim (to the extent known
by the Claimant) and (ii) if known, the amount of the claim; provided that
failure to give such notice within 20 days shall not constitute a defense to any
claim for indemnification unless, and only to the extent that, such failure
materially prejudices the Indemnifier except that the Indemnifier shall not be
liable for any expenses incurred during the period in which the Claimant failed
to give such notice. Thereafter, the Claimant shall deliver to the Indemnifier,
promptly following the Claimant’s receipt thereof, copies of all notices and
documents (including court papers) received by the Claimant relating to the
claim.

 

56



--------------------------------------------------------------------------------

(b) Following receipt of notice from the Claimant of a claim, the Indemnifier
shall have 30 days to make such investigation of the claim as the Indemnifier
deems necessary or desirable. For the purposes of such investigation, the
Claimant agrees to make available to the Indemnifier and/or its authorized
representative(s) the information relied upon by the Claimant to substantiate
the claim. If the Claimant and the Indemnifier agree at or prior to the
expiration of said 30 day period (or any mutually agreed upon extension thereof)
to the validity and amount of such claim, the Indemnifier shall immediately pay
to the Claimant the full amount of the claim. If the Claimant and the
Indemnifier do not agree within such period (or any mutually agreed upon
extension thereof), the Claimant may seek a remedy in accordance with the
applicable provisions of this Agreement.

(c) With respect to any claim by a Third Party as to which a Claimant is
claiming indemnification hereunder, the Indemnifier shall have the right, at its
own expense, to participate in or assume control of the defense of such claim
with counsel selected by the Indemnifier, and the Claimant shall cooperate fully
with the Indemnifier, subject to reimbursement for actual out-of-pocket expenses
incurred by the Claimant as the result of a request by the Indemnifier. Such
cooperation shall include the retention and (upon the Indemnifier’s request) the
provision to the Indemnifier of records and information that are reasonably
relevant to such Third Party claim, and making employees available at such times
and places as may be reasonably necessary to defend against such Third Party
claim for the purpose of providing additional information, explanation or
testimony in connection with such Third Party claim. If the Indemnifier elects
to assume control of the defense of any Third Party claim, the Indemnifier shall
have the right to assert any counterclaims or defenses available to Claimant
against such Third Party, and the Claimant shall have the right to participate
in the defense of such claim at its own expense and to employ counsel (not
reasonably objected to by the Indemnifier), at its own expense, separate from
the counsel employed by the Indemnifier, it being understood that the
Indemnifier shall control such defense; provided that if the Claimant shall have
reasonably concluded that separate counsel is required because a conflict of
interest would otherwise exist, the Claimant shall have the right to select
separate counsel to participate in the defense of such action on its behalf, at
the expense of the Indemnifier. If the Indemnifier does not elect to assume
control or otherwise participate in the defense of any Third Party claim, it
shall be bound by the results obtained by the Claimant with respect to such
claim. If the Indemnifier assumes the defense of a Third Party claim in
accordance with this Section 11.5(c), the Indemnifier shall not be liable to the
Claimant for any legal expenses subsequently incurred by the Claimant in
connection with the defense thereof. Whether or not the Indemnifier assumes the
defense of a Third Party claim, the Claimant shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party claim without
the Indemnifier’s prior written consent, and the Indemnifier shall not have any
indemnification obligation with respect to any settlement, compromise or
discharge effected without its prior written consent.

11.6 Limitations. The Indemnifier’s obligations to indemnify the Claimant
pursuant to Section 11.3 or 11.4 shall be subject to the following limitations:

 

57



--------------------------------------------------------------------------------

(a) The Claimant shall be entitled to indemnification only for those Damages
arising with respect to any claim as to which Claimant has given the Indemnifier
written notice within the appropriate time period set forth in Section 11.2
hereof for such claim.

(b) Claimant’s Damages sought to be recovered under Section 11.3 or 11.4 hereof
shall be net of any insurance proceeds actually received by Claimant with
respect to the events giving rise to such Damages. If the incurrence or payment
of any such Damages makes allowable to the Indemnified Party any deduction,
amortization, exclusion from income or other allowance (a “Tax Benefit”) which
would not, but for such adjustment, be allowable, then the indemnification
payment to the Claimant under this Section 11 shall be an amount equal to
(i) the amount otherwise due but for this sentence, minus (ii) the amount of Tax
savings actually realized by the Claimant as a result of the Tax Benefit in the
Tax year in which the Damages were incurred (a “Tax Savings”). If and to the
extent that subsequent to any payment of Damages by any Indemnifier to a
Claimant hereunder, such Claimant receives insurance proceeds or realizes a Tax
Savings with respect to the events giving rise to such Damages, which proceeds
or Tax Savings would have been netted against such Damages if they had been
received prior to the Indemnifier’s payment of such Damages, then the Claimant
shall remit such insurance proceeds or the amount of such Tax Savings to
Indemnifier to the extent such proceeds or amount would have been netted against
such Damages.

(c) ACS shall not be liable for indemnification under Section 11.3(a), 11.3(e)
or 11.3(g) (to the extent relating to Section 11.3(a) or 11.3(e)) (other than
with respect to claims for indemnification based upon, arising out of, with
respect to or by reason of fraud, intentional misrepresentation or other willful
misconduct, any breach of any covenant, or any pre-Closing liabilities of the
ACS Group that are not Assumed Liabilities (the “Basket/Cap Exclusions”)), until
the aggregate amount of all indemnification payments for which ACS is liable in
respect of indemnification under such Sections (other than with respect to
claims for indemnification based upon the Basket/Cap Exclusions) exceeds
$1,000,000 (the “Basket”), in which event ACS shall be required to pay all
indemnification payments including the amount of the Basket.

(d) The aggregate amount of all indemnification payments for which ACS shall be
liable pursuant to Section 11.3(a), 11.3(e) and 11.3(g) (to the extent relating
to Section 11.3(a) or 11.3(e)) (other than with respect to claims for
indemnification based upon, arising out of, with respect to or by reason of the
Basket/Cap Exclusions) shall not exceed $50,000,000.

(e) The Parties agree that the amount of Damages attributable to a breach of the
representation contained in Section 4.5 that no Consent is required for the
assignment or transfer of any Postpaid Subscriber Contract shall be $350
multiplied by the number of Wireless lines with respect to such Postpaid
Subscriber Contract; provided, however, that the amount of such Damages shall be
$0 if (i) such Contract was listed on the Subscriber Contract Consent List and a
Non-Election Notice is not delivered by GCI with respect to such Postpaid
Subscriber Contract or (ii) such Contract is not terminated by the Subscriber
within six months after the Closing Date.

(f) No member of the ACS Group shall be liable for any Damages to GCI or any of
its Affiliates with respect to any loss or reduction in CETC Cash Flow if ACS
and its Affiliates have complied with their obligations with respect to such
CETC Cash Flow in this Agreement.

 

58



--------------------------------------------------------------------------------

11.7 Taxes. In the event of any inconsistency between the provisions of
Section 7.3 and the provisions of this Section 11, the provisions of Section 7.3
shall govern.

11.8 Treatment of Indemnification Payments. All indemnity payments made pursuant
to this Section 11 shall be treated for all Tax purposes as adjustments to the
Purchase Price to the extent permitted by applicable Legal Requirements.

11.9 Exclusive Remedy. Subject to Section 10.2, the Parties acknowledge and
agree that, following the Closing, their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud on the part of a
Party hereto in connection with the Transactions) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein,
shall be pursuant to the indemnification provisions set forth in Section 7.3 or
this Section 11. In furtherance of the foregoing, each Party hereby waives, to
the fullest extent permitted under law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein it may have against the other Parties hereto and
their Affiliates and each of their respective representatives arising under or
based upon any law, except pursuant to the provisions set forth in Section 7.3
or this Section 11. Nothing in this Section 11.9 shall limit any Person’s right
to seek and obtain any equitable relief to which any Person shall be entitled or
to seek any remedy on account of any fraud.

SECTION 12. MISCELLANEOUS

12.1 Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be (i) in writing, (ii) sent
by email as a portable document format (PDF) file, delivered by personal
delivery, or sent by commercial delivery service or certified mail, return
receipt requested, (iii) deemed to have been given on the date sent by email as
a portable document format (PDF) file with receipt confirmed, the date of
personal delivery, or the date set forth in the records of the delivery service
or on the return receipt, and (iv) addressed as follows:

 

If to the Company:

The Alaska Wireless Network, LLC

c/o General Communication, Inc.

2550 Denali Street, Suite 1000

Anchorage, Alaska 99503

Attention: CEO

Email: whughes@GCI.com

 

59



--------------------------------------------------------------------------------

with a copy (which shall

not alone constitute notice) to:

Sherman & Howard L.L.C.

633 17th Street, Suite 3000

Denver, CO 80202

Attention: Steven D. Miller

Email: smiller@shermanhoward. com

If to GCI Parent, GCI or

GCI Wireless:

General Communication, Inc.

2550 Denali Street, Suite 1000

Anchorage, Alaska 99503

Attention: General Counsel

Email: tpidgeon@gci.com

with a copy (which shall

not alone constitute notice) to:

Sherman & Howard L.L.C.

633 17th Street, Suite 3000

Denver, CO 80202

Attention: Steven D. Miller

Email: smiller@shermanhoward. com

If to ACS or ACS Wireless:

Alaska Communications Systems Group, Inc.

600 Telephone Avenue

Anchorage, Alaska 99503

Attention: General Counsel

Email: leonard.steinberg@acsalaska.com

with a copy (which shall

not alone constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Irving L. Rotter

                Gabriel Saltarelli

Email: irotter@sidley.com             gsaltarelli@sidley.com

or to any such other or additional Persons and addresses as the Person to whom
notice is to be provided may from time to time designate in a writing delivered
in accordance with this Section 12.1.

12.2 Benefit and Binding Effect. This Agreement shall inure solely to the
benefit of the Parties, without conferring on any other Person any rights of
enforcement or other rights. No Party may assign this Agreement without the
prior written consent of the other Parties. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

60



--------------------------------------------------------------------------------

12.3 Entire Agreement. This Agreement together with the Ancillary Agreements and
all exhibits and schedules hereto or thereto, and all documents and certificates
delivered by the Parties contemporaneously and in connection herewith, or to be
delivered by the Parties pursuant hereto or in connection herewith, collectively
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof. This Agreement together with the Ancillary
Agreements supersede all prior negotiations, letters of intent or other writings
between the Parties with respect to the subject matter hereof, and cannot be
amended, supplemented or modified except by a written agreement which makes
specific reference to this Agreement or an Ancillary Agreement, as the case may
be, and which is signed by the Party against which enforcement of any such
amendment, supplement or modification is sought.

12.4 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any Party to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
by the Party entitled to the benefits thereof only by a written instrument
signed by the Party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, representation, warranty, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any Party, such consent shall be given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section 12.4.

12.5 Severability. If any provision hereof or the application thereof to any
Person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by applicable Legal Requirements.

12.6 Prevailing Party. If any Party commences any Proceeding against another
Party to interpret or enforce any of the terms of this Agreement as a result of
an alleged breach by the other Party of any terms hereof, the nonprevailing
Party shall pay to the prevailing Party reasonable attorneys’ fees, costs and
expenses incurred in connection with the prosecution or defense of such
Proceeding (including at any appellate level).

12.7 No Consequential or Indirect Damages. Except to the extent payable to a
Third Party with respect to indemnification claims under Section 11.5(c), in no
event shall any Party be liable under this Agreement to another Party for any
punitive, incidental, indirect, special or consequential damages, including any
damages for business interruption, loss of use, revenue or profit, whether
arising out of breach of contract, tort (including negligence) or otherwise,
regardless of whether such damages were foreseeable and whether or not the
breaching Party was advised of the possibility of such damages.

12.8 Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereunder.

12.9 Selection of Forum; Venue; Service of Process. The Parties hereby
irrevocably submit in any Proceeding arising out of or relating to this
Agreement or any Transactions to the exclusive jurisdiction of the United States
District Court for the District of Alaska or if

 

61



--------------------------------------------------------------------------------

jurisdiction is not available therein the jurisdiction of any court of the State
of Alaska, and waive any and all objections to such jurisdiction or venue that
they may have under the laws of any state or country, including any argument
that jurisdiction, sites and/or venue are inconvenient or otherwise improper.
Each Party further agrees that process may be served upon such Party in any
manner authorized under the laws of the United States or Alaska, and waives any
objections that such Party may otherwise have to such process.

12.10 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.10.

12.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be an
original, and all of which counterparts together shall constitute one and the
same fully executed instrument.

Signature page follows

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. By:

/s/ David C. Eisenberg

Name: David C. Eisenberg Title: Chief Revenue Officer ACS WIRELESS, INC. By:

/s/ David C. Eisenberg

Name: David C. Eisenberg Title: Chief Revenue Officer GCI COMMUNICATION CORP.
By:

/s/ Peter Pounds

Name: Peter Pounds Title: CFO GCI WIRELESS HOLDINGS, LLC By:

/s/ Peter Pounds

Name: Peter Pounds Title: Manager THE ALASKA WIRELESS NETWORK, LLC By:

/s/ Wilson Hughes

Name: Wilson Hughes Title: CEO

[Signature pages to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

GENERAL COMMUNICATION, INC. By:

/s/ Peter Pounds

Name: Peter Pounds Title: CFO

[Signature pages to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. By:

/s/ David C. Eisenberg

Name: David C. Eisenberg Title: Chief Revenue Officer ACS WIRELESS, INC. By:

/s/ David C. Eisenberg

Name: David C. Eisenberg Title: Chief Revenue Officer GCI COMMUNICATION CORP.
By:

/s/ Peter Pounds

Name: Peter Pounds Title: Manager GCI WIRELESS HOLDINGS, LLC By:

/s/ Peter Pounds

Name: Peter Pounds Title: Manager THE ALASKA WIRELESS NETWORK, LLC By:

/s/ Wilson Hughes

Name: Wilson Hughes Title: CEO

[Signature pages to Purchase and Sale Agreement]